Exhibit 10.1

EXECUTION VERSION

 

 

 

 

 

$300,000,000 CREDIT FACILITY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 31, 2012

by and among

RENTECH NITROGEN, LLC,

as a Borrower,

AGRIFOS LLC,

as a Borrower immediately following the AL Acquisition,

AGRIFOS FERTILIZER L.L.C.,

as a Borrower immediately following the AL Acquisition,

AGRIFOS SPA LLC,

as a Borrower immediately following the AL Acquisition,

RENTECH NITROGEN PARTNERS, L.P.

as Guarantor,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES FROM TIME TO TIME,

GENERAL ELECTRIC CAPITAL CORPORATION

for itself, as Swingline Lender and as Agent for all Lenders,

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders,

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

and

BMO Harris Bank, N.A.

as Syndication Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I - THE CREDITS

     2   

1.1

  

Amounts and Terms of Commitments

     2   

1.2

  

Notes

     11   

1.3

  

Interest

     11   

1.4

  

Loan Accounts

     12   

1.5

  

Procedure for Borrowing

     13   

1.6

  

Conversion and Continuation Elections

     14   

1.7

  

Optional Prepayments; Commitment Reduction and Termination

     14   

1.8

  

Repayment of Loans

     16   

1.9

  

Fees

     17   

1.10

  

Payments by Borrowers

     19   

1.11

  

Payments by the Lenders to Agent; Settlement

     20   

1.12

  

Borrower Representative

     24   

1.13

  

Replacement of Commitments

     24   

1.14

  

Restatement of Obligations

     25   

ARTICLE II - CONDITIONS PRECEDENT

     25   

2.1

  

Conditions to Effectiveness of Agreement and Making of Initial Loans

     25   

2.2

  

Conditions to All Borrowings

     27   

ARTICLE III - REPRESENTATIONS AND WARRANTIES

     28   

3.1

  

Corporate Existence and Power

     28   

3.2

  

Corporate Authorization; No Contravention

     28   

3.3

  

Governmental Authorization

     29   

3.4

  

Binding Effect

     29   

3.5

  

Litigation

     29   

3.6

  

No Default

     29   

3.7

  

ERISA Compliance

     30   

3.8

  

Use of Proceeds; Margin Regulations

     30   

3.9

  

Title to Properties

     30   

3.10

  

Taxes

     31   

3.11

  

Financial Condition

     32   

3.12

  

Environmental Matters

     33   

3.13

  

Regulated Entities

     34   

3.14

  

Solvency

     34   

3.15

  

Labor Relations

     35   

3.16

  

Intellectual Property

     35   

3.17

  

Brokers’ Fees; Transaction Fees

     35   

3.18

  

Insurance

     35   

3.19

  

Ventures, Subsidiaries and Affiliates; Outstanding Stock

     35   

3.20

  

Jurisdiction of Organization; Chief Executive Office

     35   

3.21

  

Deposit Accounts and Other Accounts

     35   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

3.22

   Bonding; Licenses      36   

3.23

   Contribution and Conversion Agreements      36   

3.24

   Acquisition Agreement      36   

3.25

   Status of Partnership and Affiliates      36   

3.26

   Full Disclosure      36   

3.27

   Foreign Assets Control Regulations and Anti-Money Laundering      37   

3.28

   Patriot Act      37   

ARTICLE IV - AFFIRMATIVE COVENANTS

     37   

4.1

   Financial Statements      37   

4.2

   Certificates; Other Information      39   

4.3

   Notices      41   

4.4

   Preservation of Corporate Existence, Etc      43   

4.5

   Maintenance of Property      43   

4.6

   Insurance      43   

4.7

   Payment of Obligations      45   

4.8

   Compliance with Laws      45   

4.9

   Inspection of Property and Books and Records      45   

4.10

   Use of Proceeds      46   

4.11

   Cash Management Systems      46   

4.12

   Landlord Agreements      46   

4.13

   Further Assurances      47   

4.14

   Environmental Matters      49   

4.15

   Post-Closing Obligations      50   

ARTICLE V - NEGATIVE COVENANTS

     51   

5.1

   Limitation on Liens      51   

5.2

   Disposition of Assets      53   

5.3

   Consolidations and Mergers      54   

5.4

   Loans and Investments      54   

5.5

   Limitation on Indebtedness      55   

5.6

   Transactions with Affiliates      56   

5.7

   Fees and Compensation      56   

5.8

   Use of Proceeds      57   

5.9

   Contingent Obligations      57   

5.10

   [Reserved]      58   

5.11

   Restricted Payments      58   

5.12

   Change in Business      59   

5.13

   Change in Structure      59   

5.14

   Changes in Accounting, Name and Jurisdiction of Organization      59   

5.15

   Amendments to Related Agreements and Contribution and Conversion Agreements
     60   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.16

 

No Negative Pledges

     60   

5.17

 

OFAC; Patriot Act

     61   

5.18

 

Sale-Leasebacks

     61   

5.19

 

Hazardous Materials

     61   

ARTICLE VI - FINANCIAL COVENANTS

     61   

6.1

 

Total Leverage Ratio

     61   

6.2

 

Fixed Charge Coverage Ratio

     61   

6.3

 

Clean Down Period

     61   

ARTICLE VII - EVENTS OF DEFAULT

     62   

7.1

 

Event of Default

     62   

7.2

 

Remedies

     64   

7.3

 

Rights Not Exclusive

     65   

7.4

 

Cash Collateral for Letters of Credit

     65   

ARTICLE VIII - AGENT

     65   

8.1

 

Appointment and Duties

     65   

8.2

 

Binding Effect

     66   

8.3

 

Use of Discretion

     66   

8.4

 

Delegation of Rights and Duties

     67   

8.5

 

Reliance and Liability

     67   

8.6

 

Agent Individually

     69   

8.7

 

Lender Credit Decision

     69   

8.8

 

Expenses; Indemnities

     70   

8.9

 

Resignation of Agent or L/C Issuer

     71   

8.10

 

Release of Collateral or Guarantors

     71   

8.11

 

Additional Secured Parties

     72   

8.12

 

Documentation Agent and Syndication Agent

     72   

ARTICLE IX - MISCELLANEOUS

     73   

9.1

 

Amendments and Waivers

     73   

9.2

 

Notices

     75   

9.3

 

Electronic Transmissions

     76   

9.4

 

No Waiver; Cumulative Remedies

     77   

9.5

 

Costs and Expenses

     77   

9.6

 

Indemnity

     78   

9.7

 

Marshaling; Payments Set Aside

     79   

9.8

 

Successors and Assigns

     79   

9.9

 

Assignments and Participations; Binding Effect

     79   

9.10

 

Non-Public Information; Confidentiality

     82   

9.11

 

Set-off; Sharing of Payments

     84   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.12

  

Counterparts; Facsimile Signature

     85   

9.13

  

Severability

     85   

9.14

  

Captions

     85   

9.15

  

Independence of Provisions

     85   

9.16

  

Interpretation

     85   

9.17

  

No Third Parties Benefited

     86   

9.18

  

Governing Law and Jurisdiction

     86   

9.19

  

Waiver of Jury Trial

     87   

9.20

  

Entire Agreement; Release; Survival

     87   

9.21

  

Patriot Act

     88   

9.22

  

Replacement of Lender

     88   

9.23

  

Creditor-Debtor Relationship

     88   

9.24

  

No Recourse

     88   

ARTICLE X - TAXES, YIELD PROTECTION AND ILLEGALITY

     89   

10.1

  

Taxes

     89   

10.2

  

Illegality

     92   

10.3

  

Increased Costs and Reduction of Return

     93   

10.4

  

Funding Losses

     94   

10.5

  

Inability to Determine Rates

     94   

10.6

  

Reserves on LIBOR Rate Loans

     95   

10.7

  

Certificates of Lenders

     95   

ARTICLE XI - DEFINITIONS

     95   

11.1

  

Defined Terms

     95   

11.2

  

Other Interpretive Provisions

     120   

11.3

  

Accounting Terms and Principles

     121   

11.4

  

Payments

     121   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

   Term Loan Commitment

Schedule 1.1(b)

   Part I - CAPEX Loan Commitments; Part II – Schedule of CAPEX Loans

Schedule 1.1(c)

   Revolving Loan Commitments

Schedule 3.5

   Litigation

Schedule 3.7

   ERISA

Schedule 3.9

   Real Estate

Schedule 3.10

   Taxes

Schedule 3.12

   Environmental

Schedule 3.15

   Labor Relations

Schedule 3.17

   Brokers’ and Transaction Fees

Schedule 3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

   Deposit Accounts and Other Accounts

Schedule 3.22

   Bonding; Licenses

Schedule 4.2

   Partnership’s Website Address

Schedule 4.11

   Cash Management System

Schedule 4.14

   Task Milestones

Schedule 4.15

   Post-Closing Obligations

Schedule 5.1

   Liens

Schedule 5.4

   Investments

Schedule 5.5

   Indebtedness

Schedule 5.9

   Contingent Obligations

EXHIBITS

 

Exhibit 1.1(c)

   Form of L/C Request

Exhibit 1.1(d)

   Form of Swingline Loan Request

Exhibit 1.5

   Form of Notice of Borrowing

Exhibit 1.6

   Form of Notice of Conversion/Continuation

Exhibit 2.1

   Closing Checklist

Exhibit 4.2(b)

   Form of Compliance Certificate

Exhibit 5.4

   Form of Joint Venture Certificate

Exhibit 5.11

   Form of Permitted Dividend/Distribution Certificate

Exhibit 11.1(a)

   Form of Assignment

Exhibit 11.1(b)

   Form of CAPEX Note

Exhibit 11.1(c)

   Form of Revolving Note

Exhibit 11.1(d)

   Form of Swingline Note

Exhibit 11.1(e)

   Form of Term Note

Exhibit 11.1(f)

   Form of Joinder Agreement

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and
schedules hereto, as the same may be amended, restated, supplemented or
otherwise modified or restated from time to time, this “Agreement”) is entered
into as of October 31, 2012, by and among Rentech Nitrogen, LLC, a Delaware
limited liability company (“RNL”), any other Person that executes a Joinder
Agreement to become a “Borrower” under this Agreement (RNL and each such Person
being sometimes referred to herein collectively, as “Borrowers” and each
individually as a “Borrower”), Rentech Nitrogen Partners, L.P., a Delaware
limited partnership (“Partnership”), the other Persons party hereto that are
designated as a “Credit Party”, General Electric Capital Corporation, a Delaware
corporation (in its individual capacity, “GE Capital”), as agent (in such
capacity, “Agent”) for the several financial institutions from time to time
party to this Agreement (collectively, the “Lenders” and individually each a
“Lender”) and for itself as a Lender (including as Swingline Lender) and such
Lenders.

RECITALS

A. On February 28, 2012, RNL, Agent, and the lenders party thereto (the
“Existing Lenders”) entered into that certain Amended and Restated Credit
Agreement, as amended by the First Amendment to Amended and Restated Credit
Agreement dated as of June 4, 2012 (collectively, the “Existing Credit
Agreement”) and certain other “Loan Documents” under and as defined therein
(collectively, the “Existing Loan Documents”), pursuant to which Existing
Lenders provided a $35,000,000 revolving credit facility and a $100,000,000
CAPEX facility to RNL on the terms and conditions set forth therein.

B. Pursuant to that certain Membership Interest Purchase Agreement of even date
herewith (the “Acquisition Agreement”), between Partnership and Agrifos Holdings
Inc. (“Seller”), Partnership has or will acquire all of the membership interests
in Agrifos LLC, a Delaware limited liability company (“AL”) (the “AL
Acquisition”). Immediately upon the consummation of the AL Acquisition, AL and
AL’s Subsidiaries, Agrifos Fertilizer L.L.C., a Delaware limited liability
company (“AFL”), and Agrifos SPA LLC, a Delaware limited liability company
(“ASL”), shall each execute a Joinder Agreement to become a Borrower under this
Agreement.

C. Each Borrower has requested that the Existing Loan Documents be amended and
restated in order to, among other things, (1) provide for a $35,000,000
revolving credit facility on the terms and conditions set forth herein,
(2) provide for a $110,000,000 CAPEX credit facility to finance expenditures
with respect to the Project (as defined in Section 11.1) and to finance capital
expenditures in an aggregate amount not to exceed $10,000,000 at the Texas
Location (as defined in Section 11.1), (3) provide a new $155,000,000 term loan
to be advanced on the Closing Date to fund a portion of the AL Acquisition,
(4) extend the commitment termination date under the Existing Credit Agreement,
and (5) make certain other amendments to the Existing Credit Agreement, and
Agent and Lenders are willing to do so in accordance with the terms and
conditions set forth herein and in the other Loan Documents (as defined below).

D. Each Borrower has agreed that all of its Obligations under the Loan Documents
will (1) in the case of RNL, continue to be secured by, and (2) in the case of
each Borrower other

 

1



--------------------------------------------------------------------------------

than RNL, be secured by, a security interest and lien in favor of Agent, for the
benefit of Agent and the Secured Parties, upon substantially all of its existing
and after acquired Property (including all of the Stock and Stock Equivalents of
its Subsidiaries).

E. Partnership directly owns all of the Stock and Stock Equivalents of RNL and
is willing to continue to guaranty all of the Obligations and to continue to
pledge to Agent, for the benefit of Agent and the Secured Parties, all of the
Stock and Stock Equivalents of RNL and substantially all of its other Property
to secure the Obligations under the Loan Documents.

F. Upon the consummation of the AL Acquisition, (1) Partnership will directly
own all of the Stock and Stock Equivalents of AL and will pledge to Agent, for
the benefit of Agent and the Secured Parties, all of the Stock and Stock
Equivalents of AL and (2) AL will continue to directly own all of the Stock and
Stock Equivalents of AFL and ASL and will pledge to Agent, for the benefit of
Agent and the Secured Parties, all of the Stock and Stock Equivalents of AFL and
ASL.

G. Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Section 11.1 and, for purposes of this Agreement and the other Loan
Documents, the rules of construction set forth in Section 11.2 shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
parties hereto agree, and the Existing Credit Agreement is hereby amended and
restated in its entirety, as follows:

ARTICLE I -

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Term Lender with a Term Loan Commitment severally and not jointly
agrees to lend to the Borrowers on the Closing Date, the amount set forth
opposite such Term Lender’s name in Schedule 1.1(a)(i) (such amount being
referred to herein as such Term Lender’s “Term Loan Commitment” and the term
loan thereunder, the “Term Loan”). Term Loan and Incremental Term Loans are
sometimes referred to individually as a “Term Loan” and together as the “Term
Loans.” Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed. The Term Loan Commitment of each Term Lender shall expire on the
Closing Date. The Incremental Term Loan Commitment of each Term Lender shall
expire on the date on which the final Incremental Term Loan is made in
accordance with Section 1.1(f).

 

2



--------------------------------------------------------------------------------

(b) The CAPEX Credit. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Credit Parties
contained herein, each CAPEX Lender severally and not jointly agrees to make
advances to Borrowers (each such advance and each “CAPEX Loan” made under the
Existing Credit Agreement prior to the Closing Date, collectively, a “CAPEX
Loan”) from time to time on any Business Day during the period from the Closing
Date through the Final CAPEX Loan Availability Date, in an aggregate principal
amount not to exceed at any time outstanding the amount set forth opposite such
CAPEX Lender’s name in Part I of Schedule 1.1(b) (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “CAPEX Loan Commitment”) consisting of
(i) $29,489,764.96 of which has been drawn under the “CAPEX Loan” under the
Existing Credit Agreement, (ii) $70,510,235.04 of which remains undrawn under
the “CAPEX Loan” under the Existing Credit Agreement and (iii) $10,000,000 of
which constitutes a new “CAPEX Loan” being made available under this Agreement;
provided, that the aggregate cumulative amount of all CAPEX Loans made hereunder
shall not exceed the CAPEX Loan Commitment of all CAPEX Lenders. The CAPEX
Loans, once repaid or prepaid, may not be reborrowed. The “Available CAPEX Loan
Balance” from time to time will be the Aggregate CAPEX Loan Commitment then in
effect less the aggregate amount of CAPEX Loans that have been made hereunder.
Borrowers project to borrow the portion of the CAPEX Loans related to the
Project in accordance with the schedule of CAPEX Loans set forth in Part II of
Schedule 1.1(b) (the “Schedule of CAPEX Loans”); provided, that if, as of the
end of any fiscal month ending on or after the Closing Date, the cumulative
aggregate amount of the CAPEX Loans outstanding as of the end of such fiscal
month varies from the cumulative amount of the projected amount of CAPEX Loans
described in the Schedule of CAPEX Loans as of such date by more than 25%, then
Borrower Representative shall deliver a written report in accordance with
Section 4.2(h).

(c) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to Borrowers (each such Loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the Final Revolving
Loan Availability Date, in an aggregate principal amount not to exceed at any
time outstanding the amount set forth opposite such Revolving Lender’s name in
Schedule 1.1(c) (such amount as the same may be reduced or increased from time
to time in accordance with this Agreement, being referred to herein as such
Lender’s “Revolving Loan Commitment”); provided, however, that, after giving
effect to any Borrowing of Revolving Loans, the aggregate principal amount of
all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan
Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this Section 1.1(c) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time will be the Aggregate
Revolving Loan Commitment then in effect less the aggregate amount of Letter of
Credit Obligations and the aggregate principal amount of the outstanding
Swingline Loans that have been made hereunder. If at any time the then
outstanding principal balance of Revolving Loans exceeds the Maximum Revolving
Loan Balance, then Borrowers shall immediately prepay outstanding Revolving
Loans in an amount sufficient to eliminate such excess.

(d) Letters of Credit. (i) Conditions. On the terms and subject to the
conditions contained herein, Borrower Representative may request that one or
more L/C Issuers

 

3



--------------------------------------------------------------------------------

Issue, in accordance with such L/C Issuers’ usual and customary business
practices, and for the account of Borrowers, Letters of Credit (denominated in
Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Final Revolving Loan Availability
Date and (y) seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that no L/C Issuer
shall Issue any Letter of Credit upon the occurrence of any of the following or,
if after giving effect to such Issuance:

(A) (i) Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $10,000,000 (the “L/C
Sublimit”);

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of each Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor any Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by Borrower Representative on behalf of the Credit Parties, the
documents that such L/C Issuer generally uses in the Ordinary Course of Business
for the Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letters of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Revolving Lenders that any condition precedent
contained in Section 2.2 is not satisfied and ending on the date all such
conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Sections 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or

 

4



--------------------------------------------------------------------------------

(z) the Letter of Credit Obligations of such Non-Funding Lender or Impacted
Lender have been reallocated to other Revolving Lenders in a manner consistent
with Section 1.11(e)(ii).

(ii) Notice of Issuance. Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 12:00 noon (New York time) on the third Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
any Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of Borrowers. Borrowers agree to pay to the L/C
Issuer of any Letter of Credit, or to Agent for the benefit of such L/C Issuer,
each L/C Reimbursement Obligation owing with respect to such Letter of Credit no
later than the first Business Day after Borrowers or Borrower Representative
receive notice from such L/C Issuer or from Agent that payment has been made
under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (A) below. In the event that any L/C Reimbursement
Obligation is not repaid by Borrowers as provided in this clause (v) (or any
such payment by Borrowers is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify Agent of such failure (and, upon receipt of such
notice, Agent shall notify each Revolving Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable on
demand by Borrowers with interest thereon computed (A) from the date on which
such

 

5



--------------------------------------------------------------------------------

L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (B) thereafter until payment in full, at the interest rate
specified in Section 1.3(c) to past due Revolving Loans that are Base Rate Loans
(regardless of whether or not an election is made under such subsection).

(vi) Reimbursement Obligations of the Revolving Credit Lenders.

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 1.11(e)(ii)).

(2) By making any payment described in clause (1) above (other than during the
continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such Lender
shall be deemed to have made a Revolving Loan to Borrowers, which, upon receipt
thereof by Agent for the benefit of such L/C Issuer, Borrowers shall be deemed
to have used in whole to repay such L/C Reimbursement Obligation. Any such
payment that is not deemed a Revolving Loan shall be deemed a funding by such
Lender of its participation in the applicable Letter of Credit and the Letter of
Credit Obligation in respect of the related L/C Reimbursement Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to the Agent, for the benefit of such Lender, all amounts
received by such L/C Issuer (or to the extent such amounts shall have been
received by the Agent for the benefit of such L/C Issuer, the Agent shall
promptly pay to such Lender all amounts received by the Agent for the benefit of
such L/C Issuer) with respect to such portion.

(vii) Obligations Absolute. The obligations of Borrowers and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or

 

6



--------------------------------------------------------------------------------

omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of Borrowers or any Revolving
Lender hereunder. No provision hereof shall be deemed to waive or limit
Borrowers’ right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.

(e) Swingline Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make Loans (each a
“Swingline Loan”) available to the Borrowers under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Closing Date through the Final Revolving Loan Availability Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swingline Loan
(x) to the extent that after giving effect to such Swingline Loan, the aggregate
principal amount of all Revolving Loans would exceed the Maximum Revolving Loan
Balance and (y) during the period commencing on the first Business Day after it
receives notice from Agent or the Required Revolving Lenders that one or more of
the conditions precedent contained in Section 2.2 are not satisfied and ending
when such conditions are satisfied or duly waived. In connection with the making
of any Swingline Loan, the Swingline Lender may but shall not be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived. Each Swingline Loan shall be a Base
Rate Loan and must be repaid as provided herein, but in any event must be repaid
in full on the Revolving Termination Date. Within the limits set forth in the
first sentence of this clause (i), amounts of Swingline Loans repaid may be
reborrowed under this clause (i).

(ii) Borrowing Procedures. In order to request a Swingline Loan, the Borrower
Representative shall give to Agent a notice to be received not later than 2:00
p.m. (New York time) on the day of the proposed Borrowing, which shall be made
in a writing or in an Electronic Transmission substantially in the form of
Exhibit 1.1(d) or in a writing in any other form acceptable to Agent duly
completed (a “Swingline Request”). In addition, if any Notice of Borrowing of
Revolving Loans requests a Borrowing of Base Rate Loans, the Swingline Lender
may, notwithstanding anything else to the contrary herein, make a Swingline Loan
to the Borrowers in an aggregate amount not to exceed such proposed Borrowing,
and the aggregate amount of the corresponding proposed Borrowing shall be
reduced accordingly by the principal amount of such Swingline Loan. Agent shall
promptly notify the Swingline Lender of the details of the requested Swingline
Loan. Upon receipt of such notice and subject to the terms of this Agreement,
the Swingline Lender may make a Swingline Loan available to the Borrowers by
making the proceeds thereof available to Agent and, in turn, Agent shall make
such proceeds available to the Borrowers on the date set forth in the relevant
Swingline Request or Notice of Borrowing.

 

7



--------------------------------------------------------------------------------

(iii) Refinancing Swingline Loans.

(1) The Swingline Lender may at any time (and shall no less frequently than once
each week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Revolving Lender) that each Revolving Lender pay to Agent, for the
account of the Swingline Lender, such Revolving Lender’s Commitment Percentage
of the outstanding Swingline Loans (as such amount may be increased pursuant to
Section 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by Agent of such payment (other than during the continuation
of any Event of Default under Section 7.1(f) or 7.1(g)), such Revolving Lender
shall be deemed to have made a Revolving Loan to the Borrowers, which, upon
receipt of such payment by the Swingline Lender from Agent, the Borrowers shall
be deemed to have used in whole to refinance such Swingline Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under Section 7.1(f) or 7.1(g), each Revolving Lender shall be deemed
to have acquired, without recourse or warranty, an undivided interest and
participation in each Swingline Loan in an amount equal to such Lender’s
Commitment Percentage of such Swingline Loan. If any payment made by any
Revolving Lender as a result of any such demand is not deemed a Revolving Loan,
such payment shall be deemed a funding by such Lender of such participation.
Such participation shall not be otherwise required to be funded. Upon receipt by
the Swingline Lender of any payment from any Revolving Lender pursuant to this
clause (iii) with respect to any portion of any Swingline Loan, the Swingline
Lender shall promptly pay over to such Revolving Lender all payments of
principal (to the extent received after such payment by such Lender) and
interest (to the extent accrued with respect to periods after such payment) on
account of such Swingline Loan received by the Swingline Lender with respect to
such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Revolving Lenders hereby irrevocably waive) and (C) any adverse
change in the condition (financial or otherwise) of any Credit Party.

(f) Incremental Facilities.

 

8



--------------------------------------------------------------------------------

(i) Requests. Borrowers may, by written notice to Agent (each, an “Incremental
Term Loan Request”) from Borrower Representative, request increases in the Term
Loan Commitments or add one or more incremental term loan facilities to the Term
Loan (each, an “Incremental Term Loan Commitment” and the term loans thereunder,
whether or not a separate tranche, an “Incremental Term Loan” and collectively,
the “Incremental Term Loans”) in Dollars in an aggregate amount not to exceed
$35,000,000 for all such Incremental Term Loans at any time on or before
October 31, 2014; provided that no commitment of any Lender shall be increased
without the consent of such Lender. Such notice shall set forth (A) the amount
of the Incremental Term Loan Commitment being requested (which shall be in a
minimum amount of $5,000,000 and multiples of $1,000,000 in excess thereof),
(B) the date (an “Incremental Effective Date”) on which such Incremental Term
Loan is requested to be made (which, unless otherwise agreed by Agent, shall not
be less than ten (10) Business Days nor more than sixty (60) days after the date
of such notice), and (C) whether the related Incremental Term Loan is to be a
LIBOR Rate Loan or a Base Rate Loan (and, if a LIBOR Rate Loan, the Interest
Period therefor).

(ii) Allocations. Upon delivery of the applicable Incremental Term Loan Request,
such Incremental Term Loan shall be offered to all Lenders pro rata according to
the respective outstanding principal amount of the Term Loan Commitment held by
each Lender. If the applicable Lenders do not respond to such offer or accept
the offered Incremental Term Loan in its entirety on a pro rata basis, in each
case, within five (5) Business Days of such offer, that portion of the
Incremental Term Loan not accepted by the applicable Lenders shall be offered to
the applicable Lenders on a non-pro rata basis. If the applicable Lenders do not
respond to such offer or accept the applicable Incremental Term Loan in its
entirety on a non-pro rata basis, in each case, within two (2) Business Days
after such offer, that portion of the Incremental Term Loan not accepted by the
applicable Lenders may be offered to Eligible Assignees.

(iii) Conditions. No Incremental Term Loan shall become effective under this
Section 1.1(f) unless, after giving effect to such Incremental Term Loan, the
Loans to be made thereunder and the application of the proceeds therefrom,
(A) no Default or Event of Default shall exist, (B) as of the last day of the
most recent month for which financial statements have been delivered pursuant to
Section 4.1(c), the Total Leverage Ratio recomputed on a pro forma basis shall
not exceed 2.0 to 1.0, (C) the proceeds of such Incremental Term Loans shall be
used for capital expenditures of AL related to the construction of a
co-generation facility or a shipping terminal facility at the Texas Location,
and (D) Agent shall have received a certificate of a Responsible Officer of the
Borrower Representative certifying as to the foregoing.

(iv) Terms. The final maturity date of any Incremental Term Loan that is a
separate tranche shall be no earlier than the maturity date of the initial Term
Loan and the weighted average life to maturity of any such Incremental Term Loan
shall not be shorter than the weighted average life to maturity of the initial
Term Loan. The all-in yield (including interest rate margins, any interest rate
floors, original issue discount and upfront fees (based on the lesser of a
four-year average life to maturity or the remaining life to maturity), but
excluding reasonable and customary arrangement, structuring and

 

9



--------------------------------------------------------------------------------

underwriting fees paid or payable to Agent or any of its Affiliates with respect
to such Incremental Term Loan) applicable to any Incremental Term Loan shall not
be more than 0.50% per annum higher than the corresponding all-in yield
(determined on the same basis) applicable to the then outstanding initial Term
Loan, or any outstanding prior Incremental Term Loan, unless the interest rate
margin (and the interest rate floor, if applicable) with respect to the then
outstanding initial Term Loan, and each outstanding prior Incremental Term Loan,
as the case may be, is increased by an amount equal to the difference between
the all-in yield with respect to the Incremental Term Loan and the all-in yield
on the then outstanding initial Term Loan, and any outstanding prior Incremental
Term Loan, as the case may be, minus, 0.50% per annum. Except with respect to
amortization, pricing and final maturity as set forth in this clause (iv), any
Incremental Term Loan shall be on terms consistent with the initial Term Loan.

(v) Required Amendments. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence of such
Incremental Term Loan and the Loans evidenced thereby, and any joinder agreement
or amendment may without the consent of the other Lenders effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent and Borrowers, to effectuate the
provisions of this Section 1.1(f), and, for the avoidance of doubt, this
Section 1.1(f) shall supersede any provisions in Section 9.1. From and after
each Incremental Effective Date, the Loans and Commitments established pursuant
to this Section 1.1(f) shall constitute Loans and Commitments under, and shall
be entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guaranties and security interests created by the applicable
Collateral Documents. The Credit Parties shall take any actions reasonably
required by Agent to ensure or demonstrate that the Liens and security interests
granted by the applicable Collateral Documents continue to be perfected under
the UCC or otherwise after giving effect to the establishment of any such new
Loans and Commitments, including, without limitation, compliance with
Section 4.13(c).

(g) Existing Indebtedness. RNL acknowledges and confirms that as of October 30,
2012, RNL and the other “Credit Parties” under the Existing Credit Agreement are
indebted to the Existing Lenders without defense, set-off or counter-claim under
the Existing Credit Agreement in the principal amount of (i) $29,489,764.96 in
respect of the CAPEX Loans advanced in connection with the Existing Credit
Agreement, and (ii) $0, in respect of the Revolving Loans advanced in connection
with the Existing Credit Agreement. This Agreement and the other Loan Documents
amend and restate the Existing Credit Agreement, and the Existing Indebtedness
shall be deemed to constitute a Loan hereunder. The execution and delivery of
this Agreement and the other Loan Documents, however, does not evidence or
represent a refinancing, repayment, accord and/or satisfaction or novation of
the Existing Indebtedness. All of Lenders’ obligations to the Borrowers with
respect to Loans to be made concurrently herewith (including the Existing
Indebtedness, which is deemed to have been made on the Closing Date) or after
the date hereof are set forth in this Agreement. All Liens previously granted to
Agent, pursuant to the Existing Credit Agreement and the Existing Loan

 

10



--------------------------------------------------------------------------------

Documents, as applicable, are acknowledged and reconfirmed and remain in full
force and effect and are not intended to be released, replaced or impaired.

1.2 Notes.

(a) The Term Loan made by each Lender with a Term Loan Commitment is evidenced
by this Agreement and, if requested by such Lender, a Term Note payable to such
Lender in an amount equal to such Lender’s Term Loan Commitment.

(b) The CAPEX Loans made by each CAPEX Lender with a CAPEX Loan Commitment is
evidenced by this Agreement and the Register and, if requested by such Lender, a
CAPEX Note payable to such Lender in an amount equal to such Lender’s CAPEX Loan
Commitment.

(c) The Revolving Loans made by each Revolving Lender is evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

(d) Swingline Loans made by the Swingline Lender is evidenced by this Agreement
and the Register and, if requested by such Lender, a Swingline Note in an amount
equal to the Swingline Commitment.

1.3 Interest.

(a) Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to the LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin; provided, that Swingline Loans may not be LIBOR Rate Loans. Each
determination of an interest rate by Agent shall be conclusive and binding on
each Borrower and the Lenders in the absence of manifest error. All computations
of fees and, with respect to LIBOR Rate Loans, interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed
and with respect to Base Rate Loans, all computations of interest payable under
this Agreement shall be made on the basis of a 365/366-day year and actual days
elapsed. Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
the CAPEX Loans or the Term Loans in full and on the Revolving Loans on the
Revolving Termination Date.

(c) Immediately upon the occurrence and during the continuance of an Event of
Default under Section 7.1(f) and 7.1(g), or at the election of Agent or the
Required Lenders upon the occurrence and during the continuance of any other
Event of Default, Borrowers shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Loans from and after the
date of occurrence and during the continuance of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.

 

11



--------------------------------------------------------------------------------

(d) Anything herein to the contrary notwithstanding, the obligations of
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to Borrower Representative on a monthly
basis a loan statement setting forth such record for the immediately preceding
calendar month. Such record shall, absent manifest error, be conclusive evidence
of the amount of the Loans made by the Lenders to Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of Borrowers solely for tax purposes
and solely with respect to the actions described in this Section 1.4(b), shall
establish and maintain at its address referred to in Section 9.2 (or at such
other address as Agent may notify Borrower Representative) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loans, CAPEX Loans, Revolving Loans,
Swingline Loans, L/C Reimbursement Obligations and Letter of Credit Obligations,
each of their obligations under this Agreement to participate in each Loan,
Letter of Credit, Letter of Credit Obligations and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of
each Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from a Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the

 

12



--------------------------------------------------------------------------------

corresponding obligations to participate in Letter of Credit Obligations and
Swingline Loans) and the L/C Reimbursement Obligations are registered
obligations, the right, title and interest of the Lenders and the L/C Issuers
and their assignees in and to such Loans or L/C Reimbursement Obligations, as
the case may be, shall be transferable in accordance with the terms herein and
only upon notation of such transfer in the Register and no assignment thereof
shall be effective until recorded therein. This Section 1.4 and Section 9.9
shall be construed so that the Loans and L/C Reimbursement Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by Borrowers, the Borrower Representative, Agent, such Lender or such L/C
Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by the Agent.

1.5 Procedure for Borrowing.

(a) Each Borrowing of a CAPEX Loan or a Revolving Loan shall be made upon
Borrower Representative’s irrevocable (subject to Section 10.5) written notice
delivered to Agent substantially in the form of a Notice of Borrowing or in a
writing in any other form acceptable to Agent, which notice must be received by
Agent prior to 12:00 noon (New York time) (i) on the date which is one
(1) Business Day prior to the requested Borrowing date of each Base Rate Loan,
and (ii) on the day which is three (3) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan. Such Notice of Borrowing
shall specify and certify:

(i) the amount of the Borrowing (which shall be (A) with respect to a CAPEX
Loan, an aggregate minimum principal amount of $2,500,000 (other than the final
Borrowing hereunder), and (B) with respect to a Revolving Loan, an aggregate
minimum principal amount of $100,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans;

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans; and

(v) with respect to a CAPEX Loan, that each of the conditions in Section 2.2(d)
shall have been met.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing of a CAPEX Loan or a Revolving Loan, as applicable.

 

13



--------------------------------------------------------------------------------

(c) Unless Agent is otherwise directed in writing by Borrower Representative,
the proceeds of each requested Borrowing after the Closing Date will be made
available to Borrowers by Agent by wire transfer of such amount to Borrowers
pursuant to the wire transfer instructions specified on the signature page
hereto.

1.6 Conversion and Continuation Elections.

(a) Borrowers shall have the option to (i) request that any Loan be made as a
LIBOR Rate Loan, (ii) convert at any time all or any part of outstanding Loans
(other than Swingline Loans) from Base Rate Loans to LIBOR Rate Loans,
(iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4
if such conversion is made prior to the expiration of the Interest Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Rate Loan upon the expiration of the applicable Interest Period. Any Loan or
group of Loans having the same proposed Interest Period to be made or continued
as, or converted into, a LIBOR Rate Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount. Any such
election must be made by Borrower Representative by 12:00 noon (New York time)
on the third Business Day prior to (1) the date of any proposed Loan which is to
bear interest at LIBOR, (2) the end of each Interest Period with respect to any
LIBOR Rate Loans to be continued as such, or (3) the date on which Borrowers
wish to convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by Borrower Representative in such election. If no election is
received with respect to a LIBOR Rate Loan by 12:00 noon (New York time) on the
third Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a LIBOR Rate Loan with an Interest
Period of one month. Borrower Representative must make such election by notice
to Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Agent. No Loan shall
be made, converted into or continued as a LIBOR Rate Loan, if an Event of
Default has occurred and is continuing and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify Borrower Representative and the Lenders of each determination of LIBOR;
provided that any failure to do so shall not relieve any Borrower of any
liability hereunder or provide the basis for any claim against Agent. All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than ten (10) different Interest Periods in
effect.

1.7 Optional Prepayments; Commitment Reduction and Termination.

(a) Term Loans.

 

14



--------------------------------------------------------------------------------

(i) Borrowers may at any time upon at least three (3) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice by Borrower
Representative to Agent, prepay the Term Loans in whole or in part in an amount
greater than or equal to $1,000,000, in each instance, without penalty or
premium except as provided in Section 10.4. Optional partial prepayments of Term
Loans shall be applied in the manner set forth in Section 1.8(e). Optional
partial prepayments of the Term Loans in amounts less than $1,000,000 shall not
be permitted.

(ii) The notice of any prepayment of the Term Loans shall not thereafter be
revocable by the Borrowers or Borrower Representative and Agent will promptly
notify each Lender thereof and of such Lender’s Commitment Percentage of such
prepayment; provided, that a notice of prepayment of, or termination in respect
of, any Term Loan delivered by Borrower Representative may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrower Representative (by notice to
Agent on or prior to the specified effective date) if such condition is not
satisfied and so long as Borrowers shall have paid any amounts required to be
paid to any Lender pursuant to Section 10.4 in connection with such notice of
prepayment. Subject to the proviso in the immediately preceding sentence, the
payment amount specified in such notice shall be due and payable on the date
specified therein. Together with each prepayment under this Section 1.7(a), the
Borrowers shall pay any amounts required pursuant to Section 10.4.

(b) Revolving Loans and CAPEX Loans.

(i) Borrowers may, at any time, prepay the Revolving Loans and Swingline Loans
(without a reduction or termination of the Aggregate Revolving Loan Commitment)
in whole or in part without penalty or premium except as provided in
Section 10.4.

(ii) Borrowers shall have the right from time to time to (i) permanently reduce
in part or terminate the Aggregate Revolving Loan Commitment, or (ii) prepay the
CAPEX Loans in whole or in part, in each case, upon payment of the amounts
required pursuant to Section 10.4, upon at least three (3) Business Days’ prior
written notice delivered to Agent; provided, that (A) any such prepayment of
CAPEX Loans shall be in minimum amounts of $100,000, and (B) any such reduction
in the Aggregate Revolving Loan Commitment shall be in the minimum amount of
$5,000,000 and provided that no such reduction reduces the Aggregate Revolving
Loan Commitment to an amount that is less than the then outstanding Revolving
Loans, unless concurrent with such reduction the outstanding principal balance
of the Revolving Loan (including the outstanding amounts of Letters of Credit)
is concurrently reduced such that the outstanding principal balance of the
Revolving Loans (including the outstanding amount of Letters of Credit) is not
greater than the Aggregate Revolving Loan Commitment as so reduced. Upon any
such reduction, the Revolving Loan Commitment of each Lender shall automatically
and permanently be reduced by an amount equal to such Lender’s ratable share of
such reduction. No notice of prepayment shall be revocable by any Borrower or
Borrower Representative and Agent will promptly notify any Lender thereof and of
such Lender’s Commitment Percentage of such prepayment; provided, that a notice
of prepayment of, or

 

15



--------------------------------------------------------------------------------

termination in respect of, the Aggregate Revolving Loan Commitment or the
Aggregate CAPEX Loan Commitment delivered by Borrower Representative may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrower Representative
(by notice to Agent on or prior to the specified effective date) if such
condition is not satisfied and so long as Borrowers shall have paid any amounts
required to be paid to any Lender pursuant to Section 10.4 in connection with
such notice of prepayment. Subject to the proviso in the immediately preceding
sentence, the payment amount specified in any notice of prepayment shall be due
and payable on the date specified therein, together with any amounts required
pursuant to Section 10.4.

1.8 Repayment of Loans.

(a) Term Loan Payments.

(i) Term Loan. The principal amount of the Term Loan shall be paid in equal
quarterly installments of $1,937,500 on the first day of each Fiscal Quarter
commencing on January 1, 2013. The final installment due on October 31, 2017,
shall, in any event, be in an amount equal to the entire remaining principal
balance of the Term Loan.

(ii) Incremental Term Loan Payments. Scheduled installments for an Incremental
Term Loan shall be as specified in the applicable amendment or joinder
agreement.

(b) CAPEX Loan. Borrowers shall repay the outstanding principal amount of the
CAPEX Loans as follows: (i) commencing on the First CAPEX Loan Payment Date and
on the first day of each of the next seven Fiscal Quarters, payment in the
amount of 2.5% of the outstanding principal amount of the CAPEX Loans on the
Final CAPEX Loan Availability Date; and (ii) on the first day of each subsequent
Fiscal Quarter until the CAPEX Loan Termination Date, payment in the amount of
6.25% of the outstanding principal amount of the CAPEX Loans on the Final CAPEX
Loan Availability Date. The remaining outstanding amount under the CAPEX Loans
will be due on the CAPEX Loan Termination Date.

(c) Revolving Loan. Borrowers shall repay to the Lenders in full on the
Revolving Termination Date the aggregate principal amount of the Revolving
Loans, Swingline Loans, and all other Obligations outstanding on the Revolving
Termination Date.

(d) Asset Dispositions and Events of Loss. If a Credit Party or any Subsidiary
of a Credit Party shall, at any time or from time to time:

(i) make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$3,500,000, then (A) the Borrower

 

16



--------------------------------------------------------------------------------

Representative shall promptly notify Agent of such proposed Disposition or Event
of Loss (including the amount of the estimated Net Proceeds to be received by a
Credit Party or such Subsidiary in respect thereof) and (B) promptly upon
receipt by a Credit Party or such Subsidiary of the Net Proceeds of such
Disposition or Event of Loss, the Borrowers shall deliver, or cause to be
delivered, such excess Net Proceeds to Agent for distribution to the Lenders as
a prepayment of the Loans, which prepayment shall be applied in accordance with
Section 1.8(e). Notwithstanding the foregoing and provided no Default or Event
of Default has occurred and is continuing, such prepayment shall not be required
to the extent a Credit Party or such Subsidiary repairs, replaces or restores
Property of such Credit Party or reinvests the Net Proceeds of such Disposition
or Event of Loss in productive assets (other than Inventory) of a kind then used
or usable in the business of Borrowers or such Subsidiary, within two hundred
and seventy (270) days after the date on which any Credit Party or its
Subsidiaries receives such proceeds resulting from such Disposition or Event of
Loss or enters into a binding commitment thereof within said two hundred and
seventy (270) day period and subsequently makes such reinvestment within three
hundred and sixty (360) days after the date on which such Credit Party or such
Subsidiary receives such proceeds; provided that the Borrower Representative
promptly notifies (I) Agent of such Credit Party’s or such Subsidiary’s intent
to reinvest such proceeds or repair, replace or restore such Property at the
time such proceeds are received and (II) of the completion of such reinvestment,
repair, replacement or restoration when such reinvestment, repair, replacement
or restoration is completed. If, at the end of such three hundred and sixty
(360) day period referenced in the preceding sentence, Borrowers or their
respective Subsidiaries are diligently pursuing the reinvestment of such
proceeds or repair, replacement or restoration of such Property, Agent may, in
its sole discretion, agree to extend such three hundred and sixty (360) day
period by ninety (90) days.

(e) Application of Prepayments. Subject to Sections 1.8(d) and 1.10(c), any
prepayments (other than prepayments of Revolving Loans and Swingline Loans)
shall be applied first to prepay all remaining installments of the Term Loans in
direct order, second to any remaining amortization payments under the CAPEX
Loans in direct order, third to any principal due under the CAPEX Loans on the
CAPEX Loan Termination Date, fourth to prepay outstanding Swingline Loans, and
fifth to prepay outstanding Revolving Loans (without a permanent reduction of
the Revolving Loan Commitment). To the extent permitted by the foregoing,
amounts prepaid shall be applied first to any Base Rate Loans then outstanding
and then to outstanding LIBOR Rate Loans with the shortest Interest Periods
remaining. Together with each prepayment or repayment under Sections 1.7 and
1.8, Borrowers shall pay any amounts required pursuant to Section 10.4 hereof.

1.9 Fees.

(a) Fee Letter. Borrowers shall pay to Agent, for Agent’s own account, fees in
the amounts and at the times set forth in a letter agreement between Borrowers
and Agent dated of even date herewith (as amended from time to time, the “Fee
Letter”).

(b) Unused Commitment Fee.

(i) Borrowers shall pay to Agent a fee (the “Unused Revolving Commitment Fee”)
for the account of each Revolving Lender in an amount equal to

 

17



--------------------------------------------------------------------------------

(1) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding Fiscal Quarter, less

(2) the sum of the average daily balance of all Revolving Loans held by such
Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender plus (z) in the case of the Swingline
Lender, the average daily balance of all outstanding Swingline Loans held by
such Swingline Lender, in each case, during the preceding Fiscal Quarter;
provided, that in no event shall the amount computed pursuant to clauses (1) and
(2) with respect to Swingline Lender be less than zero;

(3) multiplied by one-half of one percent (0.50%) per annum.

(ii) Borrowers shall pay to Agent a fee (the “Unused CAPEX Commitment Fee”) for
the account of each CAPEX Lender in an amount equal to

(1) the average daily balance of the Available CAPEX Loan Balance of such CAPEX
Lender during the preceding Fiscal Quarter,

(2) multiplied by three-quarters of one percent (0.75%) per annum.

The total Unused Revolving Commitment Fee and Unused CAPEX Commitment Fee paid
by Borrowers will be equal to the sum of all of the Unused Revolving Commitment
Fees and Unused CAPEX Commitment Fees due to the Lenders, subject to
Section 1.11(e)(vi). Such fee shall be payable quarterly in arrears on the first
day of the Fiscal Quarter following the date hereof and the first day of each
Fiscal Quarter thereafter. The Unused Revolving Commitment Fee and Unused CAPEX
Commitment Fee provided in this Section 1.9(b) shall accrue at all times from
and after the Closing Date.

(c) Letter of Credit Fee. Borrowers agree to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by any Borrower, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each Fiscal
Quarter during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the product of the
average daily undrawn face amount of all Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by a per annum rate equal
to the Applicable Margin with respect to Revolving Loans which are LIBOR Rate
Loans; provided, however, at Agent’s or Required Revolving Lenders’ option,
while an Event of Default exists (or automatically while an Event of Default
under Section 7.1(f) or 7.1(g) exists), such rate shall be increased by two
percent (2.00%) per annum. Such fee shall be paid to Agent for the benefit of
the Revolving Lenders in arrears, on the first day of each Fiscal Quarter and on
the date on which all L/C Reimbursement Obligations have been discharged. In
addition, Borrowers shall pay to Agent, any L/C Issuer or any prospective L/C
Issuer, as appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s
customary fees at then prevailing rates, without duplication of fees

 

18



--------------------------------------------------------------------------------

otherwise payable hereunder (including all per annum fees), charges and expenses
of such L/C Issuer or prospective L/C Issuer in respect of the application for,
and the issuance, negotiation, acceptance, amendment, transfer and payment of,
each Letter of Credit or otherwise payable pursuant to the application and
related documentation under which such Letter of Credit is issued.

1.10 Payments by Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Each Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral. Each Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swingline
Loan) to pay (i) interest, principal (including Swingline Loans), L/C
Reimbursement Obligations, agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) days’
prior notice to Borrower Representative, other fees, costs or expenses payable
by Borrowers or any of their respective Subsidiaries hereunder or under the
other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by
Borrowers under this Agreement;

 

19



--------------------------------------------------------------------------------

third, to payment of all accrued unpaid interest on the Obligations (other than
Obligations relating to any Bank Products) and fees owed to Agent, Lenders and
L/C Issuers;

fourth, to payment of principal of the Obligations applied pro rata among the
Revolving Loans, CAPEX Loans and the Term Loans including, without limitation,
L/C Reimbursement Obligations then due and payable, any Obligations under any
Bank Products and cash collateralization of unmatured L/C Reimbursement
Obligations to the extent not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to Borrowers for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to Borrowers.
If Agent elects to require that each Lender make funds available to Agent prior
to disbursement by Agent to Borrowers, Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of the
Loan requested by Borrower Representative no later than the Business Day prior
to the scheduled Borrowing date applicable thereto, and each such Lender shall
pay Agent such Lender’s Commitment Percentage of such requested Loan, in same
day funds, by wire transfer to Agent’s account, as set forth on Agent’s
signature page hereto, no later than 12:00 noon (New York time) on such
scheduled Borrowing date. If any Lender fails to pay its Commitment Percentage
within one (1) Business Day after Agent’s demand, Agent shall promptly notify
Borrower Representative and Borrowers shall immediately repay such amount to
Agent. Any repayment required pursuant to this Section 1.11(a) shall be without
premium or penalty. Nothing in this Section 1.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 1.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Agent any Lender or Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in Section 1.1(c)(vi) and Section

 

20



--------------------------------------------------------------------------------

1.11(e)(iv)) of principal, interest and fees paid by the Borrowers since the
previous Settlement Date for the benefit of such Lender on the Loans held by it;
provided, however, that in the case of any payment of principal received by
Agent from the Borrowers in respect of any Term Loan or any CAPEX Loan prior to
1:00 p.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Term Loan Percentage or CAPEX Commitment
Percentage, as applicable, of such payment on such Business Day, and, in the
case of any payment of principal received by Agent from Borrowers in respect of
any CAPEX Loan later than 1:00 p.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Term Loan Percentage or CAPEX
Commitment Percentage, as applicable, of such payment on the next Business Day.
Except as provided in the preceding proviso with respect to Term Loan payments
or CAPEX Loan payments, such payments shall be made by wire transfer to such
Lender) not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Lender will make its Revolving Commitment Percentage of each Revolving Loan or
its CAPEX Commitment Percentage of each CAPEX Loan available to Agent on each
applicable Borrowing date. If such Commitment Percentage is not, in fact, paid
to Agent by such Lender when due, Agent will be entitled to recover such amount
on demand from such Lender without setoff, counterclaim or deduction of any
kind. If any Lender fails to pay the amount of its Commitment Percentage
forthwith upon Agent’s demand, Agent shall promptly notify Borrower
Representative and Borrowers shall immediately repay such amount to Agent.
Nothing in this Section 1.11(c) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrowers may have against any Lender
as a result of any default by such Lender hereunder. Without limiting the
provisions of Section 1.11(b), to the extent that Agent advances funds to
Borrowers on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such advance is made, Agent shall be entitled to retain for its
account all interest accrued on such advance from the date such advance was made
until reimbursed by the applicable Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or

 

21



--------------------------------------------------------------------------------

deduction of any kind, and Agent will be entitled to set-off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.

(e) Non-Funding Lenders.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan or any CAPEX Loan, to fund any purchase of any participation to be made or
funded by it (including with respect to any Letter of Credit or Swingline Loan),
or to make any payment required by it under any Loan Document on the date
specified therefor shall not relieve any other Lender of its obligations to make
such loan, fund the purchase of any such participation, or make any other such
required payment on such date, and neither Agent nor, other than as expressly
set forth herein, any other Lender shall be responsible for the failure of any
Non-Funding Lender to make a loan, fund the purchase of a participation or make
any other required payment under the Loan Documents.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swingline Loans shall, at Agent’s election at any
time or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written
request delivered to Agent (whether before or after the occurrence of any
Default or Event of Default), be reallocated to and assumed by the Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s (other than an Impacted
Lender’s) Commitment Percentage had been increased proportionately); provided,
that no Revolving Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Loans,
and outstanding Letter of Credit Obligations, amounts of its participations in
Swingline Loans and its pro rata share of unparticipated amounts in Swingline
Loans to exceed its Revolving Loan Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender (other than (x) a Non-Funding Lender
who only holds the Term Loan or (y) a Non-Funding Lender who only holds CAPEX
Loans that are fully funded at the time it becomes a Non-Funding Lender) shall
not have any voting or consent rights under or with respect to any Loan Document
or constitute a “Lender” or a “Term Lender” or a “Revolving Lender” or a “CAPEX
Lender” (or be, or have its Loans and Commitments, included in the determination
of “Required Lenders”, “Required Revolving Lenders”, “Required CAPEX Lenders”,
“Supermajority Lenders” or “Lenders directly affected” pursuant to Section 9.1)
for any voting or consent rights under or with respect to any Loan Document;
provided that (A) the Commitment of a Non-Funding Lender may not be increased,
extended or reinstated, (B) the principal of a Non-Funding Lender’s Loans may
not be reduced or forgiven, and (C) the interest rate applicable to Obligations
owing to a Non-Funding Lender may not be reduced, in each case, without the
consent of such Non-Funding Lender. Moreover, for

 

22



--------------------------------------------------------------------------------

the purposes of determining Required Lenders, Required Revolving Lenders,
Required CAPEX Lenders or Supermajority Lenders, the Loans, Letter of Credit
Obligations, and Commitments held by Non-Funding Lenders (other than (x) a
Non-Funding Lender who only holds the Term Loan or (y) a Non-Funding Lender who
only holds CAPEX Loans that are fully funded at the time it becomes a
Non-Funding Lender) shall be excluded from the total Loans and Commitments
outstanding.

(iv) Borrowers Payments to a Non-Funding Lender. Agent shall be authorized to
use all portions of any payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof. Agent shall be
entitled to hold as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s pro rata share, without giving effect
to any reallocation pursuant to Section 1.11(e)(ii), of all Letter of Credit
Obligations until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated. Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. With
respect to such Non-Funding Lender’s failure to fund Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Loan or amount of the participation required to be funded and, if
necessary to effectuate the foregoing, the other Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Loans or
Letter of Credit participation interests from the other Lenders until such time
as the aggregate amount of the Loans and participations in Letters of Credit and
Letter of Credit Obligations are held by the Lenders in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment or the
Aggregate CAPEX Loan Commitment, as applicable. Any amounts owing by a
Non-Funding Lender to Agent which are not paid when due shall accrue interest at
the interest rate applicable during such period to Loans that are Base Rate
Loans. In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to the Agent, L/C Issuers, Swingline
Lender, and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations, Swingline
Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender’s
Letter of Credit Obligations and reimbursement obligations with respect to
Swingline Loans reallocated to other Lenders pursuant to Section 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender fully pays to Agent,
on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon. Any such cure shall not relieve any
Lender from liability for breaching its contractual obligations hereunder.

 

23



--------------------------------------------------------------------------------

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and no Borrower shall be required to pay, such Lender’s portion of the
Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to Section 1.11(e)(ii), during the period of
time that such reallocation remains in effect, the Letter of Credit Fee payable
with respect to such reallocated portion shall be payable to (A) all Revolving
Lenders based on their pro rata share of such reallocation or (B) to the L/C
Issuer for any remaining portion not reallocated to any other Revolving Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting or
completion, on E-Systems.

1.12 Borrower Representative. RNL hereby (i) is designated and appointed by each
Borrower as its representative and agent on its behalf (the “Borrower
Representative”), and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices of Conversion/Continuation, L/C Requests and Swingline Requests,
delivering certificates including Compliance Certificates, Joint Venture
Certificates, and Permitted Dividend/Distribution Certificates, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or the Borrowers under the Loan Documents. Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from
Borrower Representative as a notice or communication from all Borrowers. Each
warranty, covenant, agreement and undertaking made on behalf of a Borrower by
Borrower Representative shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as if the same had been made directly by such Borrower.

1.13 Replacement of Commitments. On the Closing Date, each Existing Lender’s
Commitment under the Existing Credit Agreement shall automatically be replaced
and superseded by the Commitments as set forth on Schedules 1.1(a), 1.1(b) and
1.1(c), and Agent shall cancel each revolving note issued to such Existing
Lender with respect to such Existing Lender’s Revolving Credit Commitment (as
defined in the Existing Credit Agreement), and each CAPEX note issued to such
Existing Lender with respect to such Existing Lender’s CAPEX Loan Commitment (as
defined in the Existing Credit Agreement), upon Agent’s receipt or delivery, as
the case may be, of the applicable amount set forth in clauses (a) or (b) below
in immediately available funds received no later than 12:00 noon (California
time) on the Closing Date:

 

24



--------------------------------------------------------------------------------

(a) the amount, if any, by which (i) such Lender’s Commitment Percentage of
Advances to be made on the Closing Date, exceeds (ii) its actual outstanding
Loans under the Existing Credit Agreement as of the Closing Date; or

(b) the amount, if any, by which (i) such Lender’s actual outstanding Loans
under the Existing Credit Agreement as of the Closing Date, exceeds (ii) such
Lender’s Commitment Percentage of the Loans to be made on the Closing Date.

1.14 Restatement of Obligations. Each Borrower, Agent and each Lender hereby
acknowledge and agree that upon satisfaction or waiver in writing of all
conditions precedent set forth in Section 2.1:

(a) this Agreement shall amend, restate and supersede in its entirety the
Existing Credit Agreement;

(b) those other Loan Documents that amend and restate any of the Existing Loan
Documents shall amend, restate and supersede such other Existing Loan Documents;

(c) the Loan Documents (and the obligations and commitments thereunder) do not
constitute an accord and satisfaction or a novation of the obligations and
commitments of Credit Parties under the Existing Loan Agreement and the other
Existing Loan Documents;

(d) all obligations and commitments outstanding under the Existing Loan
Documents are amended, restated and superseded by the Loan Documents and will be
governed by the terms of this Agreement and the other Loan Documents;

(e) the Collateral will secure the Obligations under this Agreement and the
other Loan Documents; and

(f) amounts in respect of interest, fees, and other amounts payable to or for
the account of Agent or any Lender shall be calculated in accordance with the
provisions of (i) the Existing Credit Agreement with respect to any period (or
portion thereof) ending prior to the Closing Date, and (ii) this Agreement with
respect to any period (or portion thereof) commencing on or after the Closing
Date; provided, that, each Existing Lender hereby waives all prepayment fees due
and payable under Section 1.9(d) of the Existing Credit Agreement as a result of
the amendment and restatement of the Existing Credit Agreement.

Notwithstanding the foregoing or anything to the contrary herein, nothing herein
shall be deemed to limit or terminate any of Agent’s or Lenders’ rights under
the Existing Credit Agreement that expressly survive the Termination Date (as
defined therein).

ARTICLE II -

CONDITIONS PRECEDENT

2.1 Conditions to Effectiveness of Agreement and Making of Initial Loans. The
effectiveness of this Agreement and the other obligations of each Lender to make
its initial

 

25



--------------------------------------------------------------------------------

Loans and of each L/C Issuer to Issue, or cause to be Issued, the initial
Letters of Credit hereunder are subject to satisfaction of the following
conditions:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;

(b) Related Transactions. The Related Transactions shall have closed (or will
close substantially concurrently with funding of the Term Loan) in the manner
contemplated by the Related Agreements (without any amendment, modification or
waiver of any of the provisions of the Related Agreements delivered to the Agent
on October 31, 2012 (which versions of such Related Agreements shall be in form
and substance reasonably satisfactory to Agent) that would be materially adverse
to the Lenders without the prior written consent of Agent) and in accordance
with all Requirements of Law;

(c) Leverage. The Borrowers shall have delivered a certificate from a
Responsible Officer of RNL demonstrating in reasonable detail that the Total
Leverage Ratio of the Credit Parties shall not be greater than 1.7 to 1.0 as of
the Closing Date after giving effect to the consummation of the Related
Transactions, payment of all costs and expenses in connection therewith, funding
of the initial Loans and Issuance of the initial Letters of Credit;

(d) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all obligations owing by AL and its
Subsidiaries to Prior Lender will be repaid in full from the proceeds of the
initial Loans and all Liens upon any of the Property of the Credit Parties or
any of their Subsidiaries in favor of Prior Lender shall be terminated by Prior
Lender immediately upon such payment; and (ii) all letters of credit issued or
guaranteed by Prior Lender for the account of the Credit Parties shall have been
cash collateralized, or supported by a Letter of Credit Issued pursuant hereto,
as mutually agreed upon by Agent, the Borrowers and Prior Lender;

(e) Representations and Warranties. The representations and warranties (i) of
the Borrowers (including AL and its Subsidiaries) and the other Credit Parties
contained in Sections 3.1(a), 3.1(b) (solely as it relates to the Loan
Documents), 3.1(c), 3.1(d), 3.2 (solely as it relates to the Loan Documents),
3.3 (solely as it relates to the Loan Documents), 3.4 (solely as it relates to
the Loan Documents), 3.5 (solely as it relates to the Loan Documents) 3.8,
3.11(a), 3.11(b), 3.13, 3.14, 3.27 and 3.28 of this Agreement and Section 4.2 of
the Guaranty and Security Agreement (solely as it relates to a Lien on
Collateral that may be perfected (x) by the filing of a financing statement
under the UCC, (y) by the delivery of stock certificates of a Credit Party or
(z) by a filing in the United States Copyright Office or United States Patent
and Trademark Office) shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) and
(ii) set forth in Articles III and IV of the Acquisition Agreement as are
material to the interests of Agent and the Lenders shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) but only to the extent that Partnership has the right to
terminate its obligations under the Acquisition

 

26



--------------------------------------------------------------------------------

Agreement or to not consummate the AL Acquisition as a result of the failure of
such representations and warranties to be true and correct as set forth above;
and

For purposes of determining compliance with the conditions specified in this
Section 2.1, (i) each Lender party to this Agreement shall be deemed to have
consented to, approved or accepted, each document required hereunder to be
consented to or approved by or acceptable to such Lender unless Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto and (ii) transactions occurring on the Closing Date in
accordance herewith, and as expressly set forth in the Letter of Direction/Flow
of Funds set forth in Exhibit 2.1, shall be deemed to have occurred
substantially simultaneously with the initial Borrowing of the Term Loans.

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, in each instance, after funding of the initial Loans on
the Closing Date, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to the consummation of the
Related Transactions, payment of all costs and expenses in connection therewith,
and any Loan (or the incurrence of any Letter of Credit Obligation), and Agent
or Required Lenders shall have determined not to make any Loan or incur any
Letter of Credit Obligation as a result of that Default or Event of Default;

(c) with respect to Revolving Loans or the incurrence of any Letter of Credit
Obligations, after giving effect thereto, the aggregate outstanding amount of
the Revolving Loans would exceed the Maximum Revolving Loan Balance; or

(d) with respect to CAPEX Loans,

(i) the aggregate amount of the CAPEX Loans that Borrower Representative is
requesting to be funded would exceed the Available CAPEX Loan Balance; or

(ii) Agent shall not have received a Notice of Borrowing that certifies, among
other things, that (A) the proceeds of such Borrowing shall be used in
accordance with Section 4.10(c), (B) prior to and after giving pro forma effect
to such Borrowing, Borrowers are in compliance with the financial covenants, and
(C) prior to and after

 

27



--------------------------------------------------------------------------------

giving pro forma effect to such Borrowing, no Default or Event of Default shall
have occurred and are continuing under the Credit Facilities.

The request by Borrower Representative and acceptance by Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents.

ARTICLE III -

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Related Agreements to which it is a party;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreement to which such Person is party, have been duly authorized by
all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

 

28



--------------------------------------------------------------------------------

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c) violate any material Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document or any Related Agreement except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Closing Date, and (c) in the case of any Related Agreement, those which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, any
Related Agreement, or any Contribution and Conversion Agreement, or any of the
transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens

 

29



--------------------------------------------------------------------------------

on the Collateral or the consummation of the Related Transactions. No Credit
Party and no Subsidiary of any Credit Party is in default under or with respect
to any Contractual Obligation in any respect which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of all material Benefit Plans and Title IV Plans. As
of the Closing Date, there are no Multiemployer Plans. Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under
Section 401(a) or 501(a) of the Code so qualifies. Except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(x) each Benefit Plan is in compliance with applicable provisions of ERISA, the
Code and other applicable Requirements of Law, (y) there are no existing or
pending (or to the knowledge of any Credit Party, threatened) claims (other than
routine claims for benefits in the Ordinary Course of Business), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Credit Party incurs or otherwise has any Liability, whether
fixed or contingent, and (z) no ERISA Event is reasonably expected to occur.
Except as set forth on Schedule 3.7, as of the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock. As of the
Closing Date, no Credit Party and no Subsidiary of any Credit Party owns any
Margin Stock.

3.9 Title to Properties.

(a) Schedule 3.9 sets forth a true and complete list of (x) each parcel of real
property owned by any Credit Party and each of their Subsidiaries (together with
all plants, buildings, structures, installations, fixtures, fittings,
improvements, betterments and additions situated thereon, all privileges and
appurtenances thereto and all easements and rights-of-way used or useful in
connection therewith, the “Owned Real Estate”), showing the record title holder,
legal address, and a permanent index number with respect to each such parcel of
Owned Real Estate, (y) each parcel of Leased Real Estate used by the Credit
Parties and their Subsidiaries, together with a list of all Real Estate Leases,
and (z) any other parcel of real property at which any Collateral is located.
With respect to each parcel of Real Estate, except as noted on Schedule 3.9:
(i) a Credit Party has good, valid and marketable title in fee simple to, or
valid leasehold interests in, such parcel of Real Estate, free and clear of all
Liens other than Permitted Liens; (ii) the applicable Credit Party has not
assigned, transferred, conveyed, mortgaged, leased, subleased, licensed, deeded
in trust or encumbered any interest in such parcel of Real Estate; and
(iii) there are no other parties other than the Credit Parties or one or more of
their respective Subsidiaries occupying the Real Estate. With respect to each
Real Estate Lease, except as noted on Schedule 3.9: (i) such Real Estate Lease
is in full force and effect and enforceable by the Credit Party or its
Subsidiaries party thereto in accordance with its terms; (ii) neither the Credit
Party or its Subsidiaries party thereto nor any other party thereto is in breach
of

 

30



--------------------------------------------------------------------------------

or default thereunder (and to the knowledge of Borrowers, no event has occurred
which with notice or the passage of time or both would constitute a breach or
default thereunder); (iii) there are no disputes, oral agreements, or
forbearance programs in effect as to such Real Estate Lease; and (iv) there are
no other parties other than any Credit Party or its Subsidiaries occupying the
subject Leased Real Estate.

(b) Schedule 3.9 also describes any outstanding purchase options, rights of
first refusal, rights of first offer or other similar contractual rights
pertaining to the Real Estate or any portion thereof or interest therein. None
of the Real Estate, nor any portion thereof nor interest therein, is affected by
or the subject of any pending or, to the knowledge of Borrowers contemplated or
threatened condemnation, expropriation or other proceeding in eminent domain.
Neither the Real Estate nor the use or occupancy thereof violates in any
material way any applicable certificates, licenses, permits, covenants,
conditions or restrictions, whether federal, state, local or private, and the
Real Estate has received all required certificates, licenses, permits,
authorizations and approvals in connection with the use and occupancy thereof.
Except as set forth on Schedule 3.9, each parcel of Real Estate is supplied
with, or has access to, utilities and other services necessary for the effective
operation of the business of the Credit Parties and their Subsidiaries,
including electricity, water, telephone, sanitary sewer, storm sewer and natural
gas, and has not, during the last two years, experienced any material
interruption in the delivery of adequate quantities of any such utilities or
services utilized or required in the operation of the business of the Credit
Parties and their Subsidiaries at the Real Estate. The Real Estate and all
improvements and fixtures on or included within the same are in good condition,
working order and repair and do not require material repair or replacement in
order to serve their intended purposes, including use and operation consistent
with their present use and operation, except (i) as disclosed on Schedule 3.9
and (ii) for scheduled maintenance, repairs and replacements conducted or
required in the Ordinary Course of Business. Except as noted in Schedule 3.12,
there are no claims, actions, governmental investigations, litigation or
proceedings which are pending or, to the knowledge of Borrowers, threatened
against or otherwise relating to the Real Estate or any portion thereof or
interest therein. None of the Real Estate, nor the current use and occupancy
thereof, violates in any material respect any easement, covenant, condition,
restriction, similar provision in any instrument of record or other unrecorded
agreement, or other Lien affecting such Real Estate. All real estate Taxes and
assessments which may be due and payable with respect to the Real Estate have
been paid. The Credit Parties and their Subsidiaries have not received any
notice of any special Tax or assessment affecting any Real Estate, and no such
Taxes or assessments are pending or, to the knowledge of Borrowers, threatened.

(c) Each of the Credit Parties and each of their respective Subsidiaries has
good and valid title to all owned personal property and valid leasehold
interests in all leased personal property, in each instance, used in the
ordinary conduct of their respective businesses, free and clear of all Liens
other than Permitted Liens.

3.10 Taxes. Other than as set forth in Schedule 3.10, all federal and state
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Credit Party have
been filed with the appropriate Governmental Authorities, all such Tax Returns
are true and correct in all material respects, and all material taxes,
assessments and other governmental charges and impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be

 

31



--------------------------------------------------------------------------------

added thereto for non-payment thereof except for those contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves,
if any, are maintained on the books of the appropriate Credit Party in
accordance with GAAP. As of the Closing Date, no Tax Return is under audit or
examination by any Governmental Authority and no notice of any audit or
examination or any assertion of any material claim for Taxes has been given or
made by any Governmental Authority. Proper and accurate amounts have been
withheld by each Credit Party from their respective employees for all periods in
full and complete compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law in all material
respects and such withholdings have been timely paid to the respective
Governmental Authorities. No Credit Party has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Credit Party is the common parent. As of the Closing Date, no
election will be in effect pursuant to Treasury Regulation Section 301.7701-3(g)
to treat either Partnership or any Borrower as an association taxable as a
corporation for federal income Tax purposes.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of Partnership, RNL and
its Subsidiaries dated December 31, 2011, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date, (ii) the unaudited interim consolidated balance
sheet of Partnership, RNL and its Subsidiaries dated June 30, 2012, and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the twelve fiscal months then ended, (iii) the audited
consolidated balance sheet of AL and its Subsidiaries dated as of December 31,
2011, and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flow for the Fiscal Year ended on that date; and
(iv) the unaudited consolidated balance sheet of AL and its Subsidiaries for
each monthly period from the month ending January 31, 2012, through the month
ending September 30, 2012, and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows for the twelve fiscal months then
ended:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of Partnership and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) The pro forma unaudited consolidated balance sheet of Partnership and its
Subsidiaries dated September 30, 2012, delivered on the Closing Date was
prepared by Partnership giving pro forma effect to the funding of the Loans and
the Related Transactions, was based on the unaudited consolidated and
consolidating balance sheets of Partnership and its Subsidiaries dated
September 30, 2012, and was prepared in accordance with GAAP, with only such
adjustments thereto as would be required in a manner consistent with GAAP.

 

32



--------------------------------------------------------------------------------

(c) Since December 31, 2011, there has been no Material Adverse Effect.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent Borrowers’ good faith estimate of future financial performance and are
based on assumptions believed by Borrowers to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.

All of the inventory of AL and its Subsidiaries is usable and salable in the
ordinary course of business consistent with past practices of such Person,
except for obsolete items and items of below-standard quality which have been
written down to net realizable value in such Person’s financial statements.

3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
Credit Parties and their Subsidiaries, (a) the operations of each Credit Party
and each Subsidiary of each Credit Party are and have been in compliance, in all
material respects, with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by the
Credit Parties and their Subsidiaries is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Credit Party,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release or, to
the knowledge of such Credit Party or Subsidiary, any threatened Release of
Hazardous Materials at, to or from any Real Estate in violation of or requiring
reporting under Environmental Laws, (e) other than Borrowers’ raw materials or
products which are stored or produced thereon in compliance in all material
respects with Environmental Laws, no Real Estate currently (or to the knowledge
of any Credit Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Credit Party and each Subsidiary of each Credit
Party is contaminated with or contains Hazardous Materials in amounts or
concentrations which could be reasonably expected to give rise to liability
under Environmental Laws, and (f) no Credit Party and no Subsidiary of any
Credit Party (i) is or has been engaged in, or has permitted any current or
former tenant to engage in, operations in violation of any Environmental Law in
any material respect or (ii) knows of any facts, circumstances or conditions
reasonably

 

33



--------------------------------------------------------------------------------

constituting notice of a violation of any Environmental Law or communicating to
any Credit Party or Subsidiary notice of liability or potential liability under
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. § 9601 et seq.) or similar Environmental Laws. As of the consummation of
the AL Acquisition, no Credit Party and no Subsidiary of any Credit Party is
under any obligation to report to any Governmental Authority with respect to any
of the data in WCM Group’s August 2012 Phase I and Phase II reports or the
Environmental Compliance and Risk Assessment dated August 28, 2012, in each case
concerning the Texas Location.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower Representative, (c) the consummation of the
Related Transactions, and (d) the payment and accrual of all transaction costs
in connection with the foregoing, both the Credit Parties and their Subsidiaries
(on a consolidated basis) are, and each Borrower individually is, Solvent.

3.15 Labor Relations. Except as set forth on Part I of Schedule 3.15, there are
no strikes, work stoppages, slowdowns, lockouts, claims pursuant to any
collective bargaining or similar agreement with any representative of any
employee or group of employees at the Company, or claims pursuant to any labor
law, including the National Labor Relations Act, the Labor Management Act and
related laws, existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Part II of
Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of GP, any Credit Party or any Subsidiary
of any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of GP, any
Credit Party or any Subsidiary of any Credit Party and (c) no such
representative has sought certification or recognition with respect to any
employee of GP, any Credit Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use or collaterally assign, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Subsidiary of
each Credit Party does not infringe, misappropriate, dilute, violate or
otherwise impair any Intellectual Property owned by any other Person and (b) no
other Person has contested any right, title or interest of

 

34



--------------------------------------------------------------------------------

any Credit Party or any Subsidiary of any Credit Party in, or relating to, any
Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s or broker’s fee in connection with the transactions contemplated
hereby.

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of any Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses of similar size and character
as the business of the Credit Parties and, to the extent relevant, owning
similar Properties in localities where such Person operates. A true and complete
listing of such insurance, including issuers, coverages and deductibles, has
been provided to Agent.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person. All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties, in the case of Stock and
Stock Equivalents of the Partnership, to the extent owned by the GP or RNHI, and
each of their respective Subsidiaries are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than, with
respect to the Stock and Stock Equivalents of Borrowers and Subsidiaries of
Borrowers, those in favor of Agent, for the benefit of the Secured Parties. All
such securities were issued in compliance with all applicable state and federal
laws concerning the issuance of securities. All of the issued and outstanding
Stock of each Credit Party (other than Partnership), and each Subsidiary of each
Credit Party is owned by each of the Persons and in the amounts set forth in
Schedule 3.19. Except as set forth in Schedule 3.19, as of the Closing Date
there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or Stock
Equivalents or any Stock or Stock Equivalents of its Subsidiaries. Set forth in
Schedule 3.19 is a true and complete organizational chart of Rentech and all of
its Subsidiaries as of the Closing Date.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the Closing Date,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Deposit Accounts and Other Accounts. Schedule 3.21 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number

 

35



--------------------------------------------------------------------------------

of each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

3.22 Bonding; Licenses. Except as set forth in Schedule 3.22, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.23 Contribution and Conversion Agreements. No Credit Party and, to the best of
each Credit Party’s knowledge, no other Person party thereto is in default in
the performance or compliance with any provisions of the Contribution and
Conversion Agreements. The Contribution and Conversion Agreements comply in all
material respects with all applicable Requirements of Law. The Contribution and
Conversion Agreements are in full force and effect as of the Closing Date and
have not been terminated, rescinded or withdrawn.

3.24 Acquisition Agreement. As of the Closing Date, the Borrowers have delivered
to Agent a complete and correct copy of the Acquisition Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other material documents delivered pursuant thereto or in connection therewith).
No Credit Party and, to the best of each Credit Party’s knowledge, no other
Person party thereto is in default in the performance or compliance with any
provisions thereof. The Acquisition Agreement complies in all material respects
with, and the AL Acquisition has been consummated in all material respects in
accordance with, all applicable Requirements of Law. The Acquisition Agreement
is in full force and effect as of the Closing Date and has not been terminated,
rescinded or withdrawn. All material requisite approvals by Governmental
Authorities having jurisdiction over Seller, any Credit Party or the other
Persons referenced therein with respect to the transactions contemplated by the
Acquisition Agreement have been obtained, and no such approvals impose any
conditions to the consummation of the transactions contemplated by the
Acquisition Agreement or to the conduct by any Credit Party of its business
thereafter. Each of the representations and warranties given by each applicable
Credit Party in the Acquisition Agreement is true and correct in all material
respects (without duplication of any materiality qualifier contained therein).

3.25 Status of Partnership and Affiliates. Partnership has not engaged in any
business activities and does not own any Property other than (i) ownership of
the Stock and Stock Equivalents of RNL and AL, (ii) activities and contractual
rights incidental to maintenance of its corporate existence and its public
company status, and (iii) the entering into and performance of its obligations
under the Loan Documents, the Contribution and Conversion Agreements, and the
Related Agreements to which it is a party. GP has not engaged in any business
activities and does not own any Property other than (A) activities or Property
relating to being the general partner of Partnership in accordance with
Section 7.5 of the Partnership Agreement, and (B) the employer of employees or
services to be provided, in each case, for the benefit of each Borrower. RNHI
does not own any Property other than ownership of the Stock and Stock
Equivalents of Partnership and GP.

3.26 Full Disclosure. None of the statements contained in each exhibit, report,
statement or certificate furnished by or on behalf of any Credit Party or any of
their Subsidiaries in connection with the Loan Documents (including the offering
and disclosure materials, if any,

 

36



--------------------------------------------------------------------------------

delivered by or on behalf of any Credit Party to Agent or the Lenders prior to
the Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading in any material respect as of the time when made or delivered.

3.27 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including by
virtue of such person being a director or owning voting shares or interests), or
acts, directly or indirectly, for or on behalf of, any person or entity on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. law.

3.28 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

ARTICLE IV -

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). Borrowers shall deliver to

 

37



--------------------------------------------------------------------------------

Agent by Electronic Transmission and in detail reasonably satisfactory to Agent
and the Required Lenders:

(a) as soon as available, but not later than (i) with respect to the Fiscal Year
ending December 31, 2012, one hundred and five (105) days after the end of such
Fiscal Year, and (ii) with respect to each Fiscal Year thereafter, ninety
(90) days after the end of such Fiscal Year, a copy of the annual report filed
by Partnership with the Securities and Exchange Commission in accordance with
the Securities Exchange Act of 1934, as amended, which includes a copy of the
audited consolidated and consolidating balance sheets of Partnership and each of
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
and consolidating statements of income or operations, partners’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous periods as required by the Securities and Exchange
Commission, and accompanied by the report of any “Big Four” or other nationally
recognized independent public accounting firm reasonably acceptable to Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years for Borrowers, and (ii) not include any
explanatory paragraph expressing substantial doubt as to going concern status;
and

(b) within (i) with respect to each Fiscal Quarter during the Fiscal Year ending
December 31, 2012 (other than the Fiscal Quarter ending December 31, 2012),
fifty (50) days after the end of each such Fiscal Quarter, and (ii) with respect
to each Fiscal Quarter thereafter (other than a Fiscal Quarter ending at the end
of a Fiscal Year), forty-five (45) days after the end of each Fiscal Quarter, a
copy of the quarterly report filed by Partnership with the Securities and
Exchange Commission in accordance with the Securities Exchange Act of 1934, as
amended, which includes a copy of the consolidated and consolidating financial
information regarding Partnership and its Subsidiaries, including (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flow for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter and (ii) unaudited statements of income and cash
flows for such Fiscal Quarter, in each case setting forth in comparative form
the figures for the corresponding period in the prior year, all prepared in
accordance with GAAP (subject to normal year-end adjustments).

(c) as soon as available, but not later than thirty (30) days after the end of
the first and second fiscal months of each Fiscal Quarter, a copy of the
unaudited consolidated and consolidating balance sheets of Partnership and each
of its Subsidiaries, and the related consolidated and consolidating statements
of income, shareholders’ equity and cash flows as of the end of such fiscal
month and for the portion of the Fiscal Year then ended, all certified on behalf
of Borrowers by an appropriate Responsible Officer of Borrower Representative as
being complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
Partnership and its Subsidiaries, subject to normal year-end adjustments,
quarterly adjustments for interest rate swaps, deviations from GAAP that are
customary in the preparation of monthly financial statements and absence of
footnote disclosures.

 

38



--------------------------------------------------------------------------------

(d) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Year, an annual operating plan for Partnership and its
Subsidiaries, on a consolidated and consolidating basis, approved by the GP for
the following Fiscal Year, which (i) includes a statement or a summary within
the operating plan of all of the material assumptions on which such plan is
based, (ii) includes monthly balance sheets and a monthly budget for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit, cash flow projections and Borrowing projections, all prepared
on the same basis and in similar detail as that on which operating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance).

4.2 Certificates; Other Information. Borrowers shall furnish to Agent by
Electronic Transmission:

(a) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail and the same form as filed with the SEC, signed by a
Responsible Officer of Borrower Representative, describing the operations and
financial condition of the Credit Parties and their Subsidiaries for the Fiscal
Quarter and the portion of the Fiscal Year then ended (or for the Fiscal Year
then ended in the case of annual financial statements) and including updates on
the status of the Project including a description of any material modifications
to the Project and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year and discussing the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
compliance certificate in the form of Exhibit 4.2(b) (a “Compliance
Certificate”), certified on behalf of Borrowers by a Responsible Officer of
Borrower Representative;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;

(e) from time to time (but not more frequently than one per Fiscal Year in the
absence of the occurrence of a Default or an Event of Default), if Agent
determines that obtaining appraisals is necessary in order for Agent or any
Lender to comply with applicable laws or regulations (including any appraisals
required to comply with FIRREA), and at any time if a Default or an Event of
Default shall have occurred and be continuing, Agent may, or may

 

39



--------------------------------------------------------------------------------

require Borrowers to, in either case at Borrowers’ expense, obtain appraisals in
form and substance and from appraisers reasonably satisfactory to Agent stating
the then current fair market value of all or any portion of the personal
property of any Credit Party or any Subsidiary of any Credit Party and the fair
market value or such other value as determined by Agent (for example,
replacement cost for purposes of Flood Insurance) of any Real Estate of any
Credit Party or any Subsidiary of any Credit Party;

(f) concurrently with the delivery of the financial statements referred to in
Section 4.1(b), a certificate of a Responsible Officer of Borrower
Representative setting forth in reasonable detail any Margin Stock owned by each
Credit Party and each Subsidiary of each Credit Party as of the last day of such
Fiscal Quarter;

(g) no later than 90 days after the end of each Fiscal Year, annual insurance
reports (summarizing insurance coverage at the end of such Fiscal Year) of the
Credit Parties and their Subsidiaries in form and substance satisfactory to
Agent;

(h) no later than 25 days after the end of each fiscal month, if the cumulative
aggregate amount of the CAPEX Loans outstanding as of the end of such fiscal
month varies from the cumulative amount of the projected amount of CAPEX Loans
described in the Schedule of CAPEX Loans as of the end of such fiscal month by
more than 25%, then Borrower Representative shall deliver a written report
explaining the reasons for such variance, which report shall be in form and
substance reasonably acceptable to Agent; and

(i) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 4.1(a) or (b) or
Section 4.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Partnership posts such documents, or provides a link thereto on Partnership’s
website on the Internet at the website address listed on Schedule 4.2, (ii) on
which such documents are posted on Partnership’s behalf on an Internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent), or (iii) on
which Borrower Representative provides to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents (delivery of the
Compliance Certificates required to be delivered pursuant to Section 4.2(b) also
being deemed delivered on such date if included within such electronic mail
under this clause (iii)); provided, Borrower Representative shall upon the
request of Agent provide to Agent paper copies of any such electronically
delivered Compliance Certificates); provided further, that Borrower
Representative shall notify Agent (by telecopier or electronic mail) of the
posting of any such documents pursuant to clause (i) or (ii) above and provide
to Agent by electronic mail electronic versions (i.e., soft copies) of such
documents, and Agent hereby agrees that it shall use reasonable commercial
efforts to post such documents received pursuant to this clause (iii) on
Borrowers’ behalf to a commercial, third-party or other website sponsored by
Agent and notify the Lenders of such posting. Except as expressly provided in
the foregoing clause (iii), Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by any Borrower

 

40



--------------------------------------------------------------------------------

with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

4.3 Notices. Borrowers shall notify promptly Agent of each of the following (and
in no event later than three (3) Business Days after a Responsible Officer
becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $5,000,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement, any other
Loan Document, any Related Agreement or any Contribution and Conversion
Agreement;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law that would
reasonably be expected to result, either individually or in the aggregate, in
Material Environmental Liabilities, (ii)(A) unpermitted Releases, (B) the
existence of any condition that could reasonably be expected to result in
violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) and (C) above,
in the aggregate for all such clauses, would reasonably be expected to result in
Material Environmental Liabilities, (iii) the receipt by any Credit Party of
notification that any Property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would have a reasonable likelihood of resulting in Material
Environmental Liabilities;

(f) (i) on or prior to any filing by any Credit Party of any notice of any
reportable event under Section 4043(b) of ERISA or intent to terminate any Title
IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of Credit Party knows or has reason to know that a
request for a minimum funding waiver under Section

 

41



--------------------------------------------------------------------------------

412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice describing such waiver request and any action that
any ERISA Affiliate proposes to take with respect thereto, together with a copy
of any notice filed with the PBGC or the IRS pertaining thereto, and
(iii) promptly, and in any event within ten (10) days after any officer of any
Credit Party knows or has reason to know that an ERISA Event will or has
occurred, a notice describing such ERISA Event (other than any ERISA Event
described on Schedule 3.7), and any action that any ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notices received from or
filed with the PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining
thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Partnership of any Stock or Stock Equivalents);

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Credit Party and (ii) the
creation of any Contractual Obligation of any Credit Party, or the receipt of
any request directed to any Credit Party, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(l) any Disposition by a Credit Party or the occurrence of any Event of Loss
suffered by any Credit Party, in each case where the Net Proceeds received or
expected to be received is greater than $2,000,000;

(m) not less than 5 Business Days prior to the proposed formation of a Joint
Venture in accordance with Section 5.4, a completed and executed Joint Venture
Certificate for such proposed investment;

(n) within 2 Business Days of the declaration by Partnership of a dividend or
distribution made in accordance with Section 5.11(a), a completed and executed
certificate of the chief financial officer of the GP setting forth the
calculation of cash available for such distribution; and

 

42



--------------------------------------------------------------------------------

(o) on or before the date on which any dividend or distribution is made in
accordance with Section 5.11(f), a completed and executed Permitted
Dividend/Distribution Certificate for such dividend or distribution.

Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of Borrower Representative, setting forth
details of the occurrence referred to therein, and stating what action Borrowers
or other Person proposes to take with respect thereto and at what time. Each
notice under Section 4.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to Borrowers’
Subsidiaries, in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(c) preserve or renew all of its registered Trademarks the non preservation of
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(d) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or

 

43



--------------------------------------------------------------------------------

associations (in each case that are not Affiliates of Borrowers) of a nature and
providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
(ii) cause all such insurance relating to any Property or business of any Credit
Party to name Agent as additional insured or lenders loss payee, as appropriate.
All policies of insurance on real and personal property of the Credit Parties
will contain an endorsement, in form and substance acceptable to Agent, showing
loss payable to Agent (Form CP 1218 or equivalent) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 30 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the Credit Parties or any other Person shall affect the right of Agent to
recover under such policy or policies of insurance in case of loss or damage.
Each Credit Party shall direct all present and future insurers under its “All
Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon review of
each Credit Party’s risk profile, to require additional forms and limits of
insurance. Notwithstanding the requirement in clause (i) above, Federal Flood
Insurance shall not be required for any Real Estate that is not located in a
Special Flood Hazard Area. If any Real Estate is located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program, the Credit Parties shall obtain flood insurance for such Real
Estate in such total amount as the Agent may from time to time require. If the
Seller is able to obtain the Seller Insurance Policy (as defined in the
Acquisition Agreement), then Borrowers shall obtain and maintain in full force
and effect until the earlier of (A) the expiration of the Seller Insurance
Policy or (B) the occurrence of any of clauses (a), (b), (d) or (e) under the
definition of Triggering Event (as defined in the Acquisition Agreement), an
environmental insurance policy as soon as reasonably practicable, but in any
event within 30 days after the Seller Insurance Policy shall have been obtained,
in an aggregate amount of not less than $20,000,000 or such lesser amount that
becomes available on commercially reasonable terms (as determined by Agent) to
cover all anticipated costs in connection with closure and waste removal
activities at the Texas Location for the phosphogypsum stack and related
improvements known as Gypstack No. 1, which insurance policy shall be reasonably
acceptable to Agent; provided, that such environmental insurance policy can be
obtained by Borrowers on commercially reasonable terms as determined by
Agent. The Credit Parties shall cause such environmental insurance policy to
name Agent as an additional insured and shall cause the insurer to provide Agent
with notice in the same manner as set forth above before such policy is altered
or cancelled.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including Flood Insurance), Agent may, with
notice to Borrower Representative, purchase insurance (including Flood
Insurance) at the Credit Parties’ expense to protect Agent’s and Lenders’
interests, including interests in the Credit Parties’ and their Subsidiaries’
properties. This insurance may, but need not, protect the Credit Parties’ and
their Subsidiaries’ interests. The coverage that Agent purchases may not pay any
claim that any Credit Party or any Subsidiary of any Credit Party makes or any
claim that is made against such Credit Party or any Subsidiary in connection
with said Property. Borrowers may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that there has been

 

44



--------------------------------------------------------------------------------

obtained insurance as required by this Agreement. If Agent purchases insurance,
the Credit Parties will be responsible for the costs of that insurance,
including interest and any other charges Agent may impose in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
Borrowers may be able to obtain on its own.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents or in any
instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, including the Related Agreements and the Contribution and
Conversion Agreements, except where the failure to perform would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien (other
than any Permitted Lien) with respect to, or the involuntary termination of any
underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance

 

45



--------------------------------------------------------------------------------

thereof): (a) provide access to such property to Agent and any of its Related
Persons, as frequently as Agent determines to be appropriate; and (b) permit
Agent and any of its Related Persons to conduct field examinations, audit,
inspect, and make extracts and copies (or take originals if reasonably
necessary) from all of such Credit Party’s books and records, and evaluate and
make physical verifications and appraisals of the Inventory and other Collateral
in any manner and through any medium that Agent considers advisable, in each
instance, at the Credit Parties’ expense; provided (1) if no Default or Event of
Default exists, such audits and inspections shall be limited to one per Fiscal
Year and (2) the Credit Parties shall only be obligated to reimburse Agent for
the expenses of one such field examination, audit and inspection per calendar
year or more frequently if an Event of Default has occurred and is continuing.
Any Lender may accompany Agent or its Related Persons in connection with any
inspection at such Lender’s expense.

4.10 Use of Proceeds. Borrowers shall use the proceeds of (a) the Term Loan
solely to (i) fund the AL Acquisition and the Related Transactions, (ii) pay
deferred maintenance capital expenditures of AL at the Texas Location, and
(iii) pay fees and expenses related to the Related Transactions and this
Agreement, (b) the CAPEX Loans solely to (i) refinance the Existing Indebtedness
consisting of “CAPEX Loans” under the Existing Credit Agreement, (ii) finance
capital expenditures related to the Project in accordance with the Schedule of
CAPEX Loans and (iii) finance capital expenditures at the Texas Location in an
aggregate amount not to exceed $10,000,000, and (d) the Revolving Loans solely
to (i) pay costs and expenses required to be paid pursuant to Section 2.1,
(ii) pay fees and expenses related to the Related Transactions and this
Agreement, (iii) refinance the Existing Indebtedness consisting of “Revolving
Loans” under the Existing Credit Agreement, and (iv) fund for working capital,
capital expenditures and other general corporate purposes not in contravention
of any Requirement of Law and not in violation of this Agreement. Borrowers
shall use proceeds of Incremental Term Loans solely as provided in
Section 1.1(f)(iii)(C).

4.11 Cash Management Systems. As soon as reasonably practicable but in any event
on or before (a) December 30, 2012 (with extensions approved by Agent in its
sole discretion), each Credit Party shall enter into, and cause each depository
or securities intermediary to enter into, Control Agreements with respect to
each deposit, securities or similar account maintained by such Person (other
than (i) any payroll account so long as such payroll account is a zero balance
account, (ii) withholding tax and other fiduciary accounts and (iii) the bank
accounts described on Part I of Schedule 4.11 with balances not to exceed the
amounts set forth therein) and (b) except as set forth on Part II of Schedule
4.11 and subject to the balance limitations set forth therein, November 30, 2012
(with extensions approved by Agent in its sole discretion), all deposit,
securities or similar account maintained by any Credit Party at US Bank National
Association shall have been closed and evidence in form and substance acceptable
to Agent of such closure shall have been delivered to Agent. Any deposit,
securities or similar account (other than any payroll account so long as such
payroll account is a zero balance account and withholding tax and fiduciary
accounts) opened by any Credit Party after the Closing Date shall be subject to
a Control Agreement.

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a collateral access agreement from each landlord, sublandlord
or licensor, as applicable, for each Real Estate Lease, which agreements shall
provide for, among

 

46



--------------------------------------------------------------------------------

other things, (a) a waiver by such landlord, sublandlord or licensor of its
interest in the Collateral, and (b) permission for Agent to access the subject
Leased Real Estate for the purposes of collecting, selling, disposing, removing
or otherwise handling any Collateral located thereon, which agreements shall
otherwise be reasonably satisfactory in form and substance to Agent. Each Credit
Party shall use commercially reasonably efforts to obtain bailee waivers from
the bailee in possession of any Collateral with respect to each location where
any Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to Agent. If requested by Agent, the Credit
Parties shall use commercially reasonable efforts to deliver mortgagee waivers,
as applicable, that in each case are reasonably satisfactory in form and
substance to Agent.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in any material respect in light of the circumstances in which made,
and will promptly disclose to Agent and the Lenders and correct any material
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Domestic Subsidiaries (other than
Excluded Subsidiaries) to guaranty the Obligations and to cause each such
Subsidiary to grant to Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations set forth herein and in the Collateral
Documents, all of such Subsidiary’s Property to secure such guaranty.
Furthermore and except as otherwise approved in writing by Required Lenders,
each Credit Party shall, and shall cause each of its Domestic Subsidiaries
(other than Excluded Subsidiaries) to, pledge all of the Stock and Stock
Equivalents of each of its Domestic Subsidiaries (other than Excluded
Subsidiaries) and First Tier Foreign Subsidiaries (provided that with respect to
any First Tier Foreign Subsidiary, such pledge shall be limited to sixty-five
percent (65%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents) in each instance, to Agent,
for the benefit of the Secured Parties, to secure the Obligations. The Credit
Parties shall deliver, or cause to be delivered, to Agent, appropriate
resolutions, secretary certificates, certified Organizational Documents and, if
requested by Agent, legal opinions relating to the matters described in this
Section 4.13 (which opinions shall be in form and substance reasonably

 

47



--------------------------------------------------------------------------------

acceptable to Agent and, to the extent applicable, substantially similar to the
opinions delivered on the Closing Date), in each instance with respect to each
Credit Party formed or acquired after the Closing Date. In connection with each
pledge of Stock and Stock Equivalents, the Credit Parties shall deliver, or
cause to be delivered, to Agent, irrevocable proxies and stock powers or
assignments, as applicable, duly executed in blank. In the event any Credit
Party or any Domestic Subsidiary (other than an Excluded Subsidiary) acquires
any Real Estate with a fair market value in excess of $2,000,000, such Person
shall promptly (and in any event within 30 days of such acquisition) execute or
deliver, or cause to be executed or delivered, to Agent, (I) an appraisal
complying with FIRREA and otherwise in form and substance reasonably
satisfactory to Agent, (II) within forty-five (45) days of receipt of notice
from Agent that the subject property is located in a Special Flood Hazard Area,
Federal Flood Insurance as required by Section 4.6(a), (III) with respect to
Real Estate owned by such Person, a fully executed Mortgage, in form and
substance reasonably satisfactory to Agent, together with an A.L.T.A. lender’s
title insurance policy issued by a title insurer reasonably satisfactory to
Agent, in form and substance and in an amount reasonably satisfactory to Agent,
insuring that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all Liens, and containing such
endorsements and other coverages reasonably required by Agent, (IV) if required
in addition to the Mortgage, a UCC fixture filing in form and substance
reasonably satisfactory to Agent; (V) tenant estoppel(s) and subordination,
non-disturbance and attornment agreement(s), in form and substance reasonably
satisfactory to Agent, in the event the subject property is leased from such
Credit Party to other part(ies); (VI) an “insured closing letter” from the
insurance company issuing the A.L.T.A. lender’s title insurance policy, to the
extent reasonably required by Agent; (VII) an opinion from counsel in the state
where the subject property is located which provides, among other things, that
the Mortgage is in proper form to create a valid and enforceable lien upon the
subject property; (VIII) an A.L.T.A. survey performed within sixty (60) days of
the acquisition of such property, certified to Agent and such other parties
requested by Agent, and performed by a licensed surveyor in the State where the
subject property is located, which A.L.T.A. survey shall contain “Table A” items
1-4, 6, 7(a), 7(b)(1), 7(b)(2), 7(c), 8-9, 11, 13, 14, 16, and 18; and (IX) an
environmental site assessment prepared by a qualified firm reasonably acceptable
to Agent, in form and substance satisfactory to Agent. In addition to the
obligations set forth in Sections 4.6(a) and 4.13(b)(s), within forty-five
(45) days after written notice from Agent to the Credit Parties that any Real
Estate is located in a Special Flood Hazard Area, the Credit Parties shall
satisfy the Federal Flood Insurance requirements of Section 4.6(a).

(c) Without limiting the generality of the foregoing, to the extent reasonably
necessary to maintain the continuing priority of the Lien of any existing
Mortgages as security for the Obligations in connection with any Incremental
Term Loan, as determined by Agent in its reasonable discretion, the applicable
Credit Party to any Mortgages shall within thirty (30) days of such funding or
incurrence (or such later date as agreed by Agent) (i) enter into and deliver to
Agent, at the direction and in the reasonable discretion of Agent, a mortgage
modification or new Mortgage in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to Agent, (ii) cause to be
delivered to Agent for the benefit of the Secured Parties an endorsement to the
title insurance policy, date down(s) or other evidence reasonably satisfactory
to Agent insuring that the priority of the Lien of the Mortgages as security for
the Obligations has not changed and confirming or insuring that since the
issuance of the title insurance policy there has been no change in the condition
of title and there are no intervening liens or

 

48



--------------------------------------------------------------------------------

encumbrances which may then or thereafter take priority over the Lien of the
Mortgages (other than those expressly permitted by Section 5.1(c) and 5.1(g))
and (iii) deliver, at the request of Agent, to Agent or all other relevant third
parties, all other items reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations.

4.14 Environmental Matters.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
and maintain all Real Estate, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Environmental
Liability. Without limiting the foregoing, if an Event of Default is continuing
or if Agent at any time has a reasonable basis to believe that there exists a
non-de minimis violation or violations of any Environmental Law by any Credit
Party or any Subsidiary of any Credit Party or that there exist any non-de
minimis Environmental Liabilities, then each Credit Party shall, within 30 days
after receipt of a written request from Agent, provide to the Lenders an
environmental assessment report regarding the matters which are the subject of
such Event of Default or reasonable belief, including, where appropriate,
subsurface sampling of soil and groundwater. Such a report shall be conducted
and prepared by a reputable environmental consulting firm reasonably acceptable
to Agent and shall be in form and substance reasonably acceptable to Agent.

(b) Within twelve (12) months of the Closing Date, Borrowers shall notify
ExxonMobil Oil Corporation in writing of their intention to cease operations at
Gypstack No. 1 twelve (12) months thereafter under the provisions of the Asset
Purchase Agreement dated as of September 10, 1998 (the “1998 APA”) by and
between Mobil Oil Corporation, a New York corporation (as
predecessor-in-interest to ExxonMobil Oil Corporation), and Agrifos Fertilizer
L.P., a Texas limited partnership.

(c) (i) Borrowers shall use commercially reasonable efforts within twenty four
(24) months of the Closing Date to (1) cease operations, including disposal of
any waste materials, at Gypstack No. 1 and (2) require ExxonMobil Oil
Corporation to accept control of Gypstack No. 1. Notwithstanding the foregoing,
within thirty (30) months of the Closing Date Borrowers shall cease operations,
including disposal of any waste materials, at Gypstack No. 1 and tender control
of that stack to ExxonMobil Oil Corporation, and Borrowers will not reuse that
stack or the stacks commonly referred to as the South Gypstack or Gypstack No. 4
for any purpose (including waste disposal) after they have tendered control of
Gypstack No. 1 to ExxonMobil Oil Corporation. Borrowers shall cooperate at all
times in a timely manner with ExxonMobil Oil Corporation’s requests to effect
commencement of closure activities. Notwithstanding any other provision in this
section, (A) Borrowers shall have ceased operations, including disposal of any
waste materials, at Gypstack No. 1 within 30 months of the Closing Date; and
(B) the tender of Gypstack No. 1 shall have been accepted by ExxonMobil Oil
Corporation within thirty (30) months from the Closing Date except, solely with
respect to clause (B) of this Section 4.14(c), for circumstances where such
tender or acceptance is beyond the reasonable control of Borrowers and for
delays in tender and acceptance caused by

 

49



--------------------------------------------------------------------------------

Borrowers’ negotiation and resolution of outstanding disputes under Schedule
9.02 of MIPA which have not been resolved within six (6) months from the date of
receipt of the claim for any such dispute. For the avoidance of doubt, any delay
in acceptance by ExxonMobil Oil Corporation of the tender of Gypstack No. 1
beyond thirty (30) months of the Closing Date caused by Borrowers’ negotiation
and resolution of outstanding disputes under Schedule 9.02 of MIPA that has
continued for a period of greater than six (6) months from the date of receipt
of the claim for any such dispute shall constitute an Event of Default.

(ii) upon the request of ExxonMobil Oil Corporation, when such request relates
to removal of naturally occurring radioactive material by Buyer as provided
under the 1998 APA, or of the applicable governmental agency or order regulating
the closure of Gypstack No. 1, Borrowers shall commence removal of materials
from Gypstack No. 1 as so required by ExxonMobil Oil Corporation or such
governmental agency or order in a timely manner, such actions to be performed in
accordance with all applicable Environmental Laws.

(d) Subsequent to the Closing Date and prior to the acceptance of Gypstack No. 1
by ExxonMobil Oil Corporation for closure, Borrowers shall deliver to Agent, on
a quarterly basis and in form and substance reasonably acceptable to Agent, a
written progress report with respect to completion of the task milestones set
forth in Schedule 4.14.

(e) Borrowers shall undertake all commercially reasonable efforts to ensure
timely attainment of the permit application milestones set forth at items 4, 8
and 9 of Schedule 4.14.

(f) Within twelve (12) months of the Closing Date, an independent, nationally
recognized and reputable environmental consulting firm engaged by Borrowers and
reasonably acceptable to Agent shall conduct an audit, the scope of which shall
be reasonably acceptable to Agent, of the Texas Location relating to Credit
Parties’ environmental, health and safety (“EHS”) compliance with applicable
Environmental Laws and good EHS management practices at such location. The
consulting firm shall prepare a written report of the audit findings, a final
version of that report, in form and substance reasonably acceptable to Agent, to
be delivered to Agent within sixty (60) days thereafter along with Borrowers’
plan, where necessary, to properly resolve any issues identified in such audit
report so as to achieve compliance with applicable Environmental Laws and good
EHS management practices (“Action Plan”), such Action Plan to be implemented in
a timely manner. Upon the request of Agent, which shall be no more frequent than
once per calendar year, and in accordance with the same procedure and schedule,
Borrowers shall conduct an audit of the Texas location and provide the results
of the audit to Agent, along with any Action Plan that should be necessary,
which Action Plan shall be implemented in a timely manner.

4.15 Post-Closing Obligations. As a material inducement to Agent and Lenders
entering into and performing their respective obligations under this Agreement,
each Borrower hereby agrees to complete delivery or performance of each item set
forth on Schedule 4.15 hereto on or prior to the date indicated with respect
thereto on Schedule 4.15.

 

50



--------------------------------------------------------------------------------

ARTICLE V -

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(c), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar statutory Liens arising in the Ordinary Course of
Business which are not delinquent for more than ninety (90) days or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently prosecuted, which proceedings have the effect
of preventing the forfeiture or sale of the Property subject thereto and for
which adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens not constituting
an Event of Default under Section 7.1(h);

(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in

 

51



--------------------------------------------------------------------------------

any material respect with the ordinary use and conduct of the businesses of any
Credit Party or any Subsidiary of any Credit Party on such Property;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under Section 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within thirty (30) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed 100% of the cost of such Property;

(i) Liens securing Capital Lease Obligations permitted under Section 5.5(d);

(j) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

(k) leases, subleases or licenses (by a Credit Party or any Subsidiary of a
Credit Party as lessor, sublessor or licensor) to third parties in the Ordinary
Course of Business not interfering with the business of the Credit Parties or
any of their Subsidiaries;

(l) Liens in favor of collecting banks arising under Section 4-210 of the UCC
or, with respect to collecting banks located in the State of New York, under
Section 4-208 of the UCC;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by any Borrower or any Subsidiary of any Borrower in the
Ordinary Course of Business;

(o) Liens arising in connection with the Permitted Sale/Leaseback Transactions;

(p) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(q) Liens existing on any Property prior to the acquisition thereof by any
Borrower or any of its Subsidiaries or existing on any Property of any Person
that becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided, that (i) such Liens are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (ii) such Liens shall not apply to any other
Property of such Borrower or any of its other Subsidiaries, (iii) such Liens
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as applicable, and
extensions, renewals, refinancings and replacements

 

52



--------------------------------------------------------------------------------

thereof that do not increase the outstanding principal amount thereof, and
(iv) the debt secured by such Lien is debt permitted under Section 5.5(g)
hereof;

(r) other Liens securing liabilities in an aggregate amount not to exceed
$3,000,000 at any time outstanding; provided, that any secured Indebtedness
incurred by the Credit Parties under this Section 5.1(r) shall reduce the amount
of the liabilities permitted to be secured by Liens under Section 5.1(h) by the
amount of such secured Indebtedness; and

(s) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse), except:

(a) dispositions of Inventory in the Ordinary Course of Business, or worn out or
surplus equipment or materials;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8(d);
provided; that (i) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, (ii) not less than 85% of the
aggregate sales price from such disposition shall be paid in cash, (iii) the
aggregate fair market value of all assets so sold by the Credit Parties and
their Subsidiaries, together, shall not exceed in any Fiscal Year $3,500,000;
provided, that (A) if the aggregate amount of asset dispositions made in any
Fiscal Year shall be less than $3,500,000 (before giving effect to any
carryover), then the amount of such shortfall may be added to the amount of
asset dispositions permitted under this Section 5.2(b) for the immediately
succeeding Fiscal Year (but not any subsequent Fiscal Year), and (B) in
determining whether any amount of asset dispositions is available for carryover,
the amount expended in any Fiscal Year shall first be deemed to be from the
amount allocated to such Fiscal Year before giving effect to any amount carried
over from the immediately preceding Fiscal Year, and (iv) after giving effect to
such disposition, the Credit Parties are in compliance on a pro forma basis with
the covenants set forth in Article VI, recomputed for the most recent Fiscal
Quarter for which financial statements have been delivered;

(c) dispositions of Cash Equivalents;

(d) transactions permitted under Section 5.1(k);

(e) the Permitted Sale/Leaseback Transactions;

(f) dispositions from (i) a Borrower to another Borrower or (ii) from any
Subsidiary of a Borrower to any Borrower or other Wholly-Owned Subsidiary of any
Borrower;

 

53



--------------------------------------------------------------------------------

(g) dispositions of carbon credits in excess of the amount of carbon credits
that the Credit Parties reasonably foresee as necessary for the future operation
of the businesses of the Credit Parties;

(h) a disposition in the form of a long-term lease by RNL to a third party of
approximately ten acres of the property located at 16675 U.S. Route 20 West,
East Dubuque, Illinois; provided, that (i) such lease shall not interfere with
the operations of RNL on such property, and (ii) Borrowers shall have received
the prior written consent of Agent to the final version of such lease; and

(i) dispositions in the form of easements granted by AFL to Seller or its
Affiliates in form, substance and location satisfactory to Agent over portions
of the Texas Location reasonably required for the contemplated use and
development by Seller or its Affiliates of the Panamax Dock; provided, that
(i) such easements shall not interfere in any material respect with the
operations of Borrowers on such property or materially reduce the use or value
of such property, and (ii) Borrowers shall have received the prior written
consent of Agent to the final version of such easements.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except Permitted
Acquisitions and except upon not less than three (3) Business Days prior written
notice to Agent, (a) any Borrower may merge with, or dissolve or liquidate into
any other Borrower, (b) any Subsidiary of any Borrower may merge with, or
dissolve or liquidate into, any Borrower or a Wholly-Owned Subsidiary of any
Borrower which is a Domestic Subsidiary, provided that such Borrower or such
Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the continuing
or surviving entity and all actions required to maintain perfected Liens on the
Stock of the surviving entity and other Collateral in favor of Agent, shall have
been completed, and (c) any Foreign Subsidiary may merge with or dissolve or
liquidate into another Foreign Subsidiary provided if a First Tier Foreign
Subsidiary is a constituent entity in such merger, dissolution or liquidation,
either such First Tier Foreign Subsidiary shall be the continuing or surviving
entity or the resulting First Tier Foreign Subsidiary shall comply with the
applicable requirements of Section 4.13(b).

5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire any Stock or
Stock Equivalents, or any obligations or other securities of, or any interest
in, any Person, including the establishment or creation of a Subsidiary, or
(ii) make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including by way of merger, consolidation or other combination or (iii) make or
purchase, any advance, loan, extension of credit or capital contribution to or
any other investment in, any Person including any Borrower, any Affiliate of any
Borrower or any Subsidiary of any Borrower (the items described in clauses (i),
(ii) and (iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

 

54



--------------------------------------------------------------------------------

(b) Investments by any Credit Party in any other Credit Party (including newly
created Subsidiaries permitted and subject to the terms hereunder);

(c) loans and advances to employees of GP or any Credit Party in the Ordinary
Course of Business not to exceed $100,000 in the aggregate at any time
outstanding;

(d) Investments received as the non cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers; and

(f) Investments consisting of non-cash loans made by Partnership to officers,
directors and employees of GP or a Credit Party which are used by such Persons
to purchase simultaneously Stock or Stock Equivalents of Partnership;

(g) Investments existing on the Closing Date and set forth on Schedule 5.4;

(h) Investments comprised of Contingent Obligations expressly permitted by
Section 5.9;

(i) Permitted Acquisitions;

(j) Investments made with the proceeds of issuances of the Stock of Partnership
or the consideration for which consists of the issuance by Partnership of Stock
in Partnership;

(k) Investments in Joint Ventures; provided, that (i) the aggregate amount of
all investments made under this clause (k) shall not exceed $3,000,000 at any
time, (ii) no Default or an Event of Default has occurred and is continuing or
would result from any such investment, (iii) neither the Credit Parties nor any
of their Subsidiaries shall guarantee any Indebtedness of such Joint Venture,
and (iv) the applicable Credit Party shall deliver, not less than five
(5) Business Days prior to the proposed formation of such Joint Venture, a
completed and executed Joint Venture Certificate for such proposed investment;

(l) other Investments in an outstanding aggregate amount at any time not
exceeding $3,000,000.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) the Supplemental Purchase Price;

 

55



--------------------------------------------------------------------------------

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $10,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to Section 5.4(b);

(f) Subordinated Indebtedness;

(g) any Indebtedness of any Borrower or any Subsidiary that is assumed to
finance the cost of Permitted Acquisitions to the extent all such Indebtedness
at any one time outstanding does not exceed $3,000,000;

(h) Guarantees of any Credit Party in respect of Indebtedness otherwise
permitted hereunder of any Credit Party;

(i) any Indebtedness arising from judgments or decrees not deemed to be a
Default or Event of Default under Section 7.1(h);

(j) unsecured Indebtedness in respect of loans from a Governmental Authority in
connection with economic development or incentive or alternative energy programs
in an aggregate principal amount not in excess of $2,500,000 at any time
outstanding; and

(k) other Indebtedness not exceeding in the aggregate at any time outstanding
$2,000,000.

5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of any Borrower or of any such Subsidiary, except:

(a) as expressly permitted by this Agreement; or

(b) pursuant to the reasonable requirements of the business of such Credit Party
or such Subsidiary upon fair and reasonable terms no less favorable to such
Credit Party or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of any Borrower or such
Subsidiary and, to the extent any such transaction involves an amount in excess
of $3,000,000, the terms of which are disclosed in writing to Agent; provided
that the foregoing restriction shall not apply to transactions between or among
Credit Parties or transactions described in “Certain Relationships and Related
Party Transactions” in the Registration Statement.

5.7 Fees and Compensation. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to any officer, director or
employee of GP, any Credit Party or any Affiliate of any Credit Party except:

 

56



--------------------------------------------------------------------------------

(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries;

(b) transactions permitted by Section 5.6; and

(c) Partnership may reimburse expenses to GP and pay fees to GP in accordance
with Section 7.4 of the Partnership Agreement (as in effect on the Closing
Date).

5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
Section 5.2(b);

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guarantees of obligations of any Credit
Party (other than Partnership), which obligations are otherwise permitted
hereunder; provided that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations;

(i) Contingent Obligations of any Borrower incurred under Commodity Agreements,
at the time of consummation of any such Commodity Agreement or at any other

 

57



--------------------------------------------------------------------------------

time of determination, (i) with respect to natural gas for use in the ordinary
course of production in the subsequent 3 month period, and (ii) with respect to
natural gas for use in the ordinary course of production in an aggregate
outstanding amount not to exceed 67% of the maximum production capacity
requirements for an 18-month period;

(j) Contingent Obligations of any Borrower incurred under Commodity Agreements
to match such Borrower’s prepaid sales of fertilizer products; and

(k) other Contingent Obligations not exceeding $3,000,000 in the aggregate at
any time outstanding.

5.10 [Reserved]

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding, (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness other
than regularly scheduled payments of interest or (iv) make any payment or
prepayment of the Supplemental Purchase Price (the items described in clauses
(i), (ii), (iii) and (iv) above are referred to as “Restricted Payments”);
except that any Subsidiary of any Borrower may declare and pay dividends to any
Borrower or any Subsidiary of any Borrower ratably, and except that:

(a) Partnership may declare and make (i) dividend payments or other
distributions payable solely in its Stock or Stock Equivalents, and
(ii) distributions permitted under Section 6.3 of the Partnership Agreement;

(b) Partnership may purchase, redeem or otherwise acquire Stock issued by it
with the proceeds received from the substantially concurrent issue of new Stock;

(c) Partnership may repurchase its Stock or accept surrender of such Stock in
lieu of cash payment in connection with the administration of the Long Term
Incentive Plan as defined in the Partnership Agreement, including (i) in
connection with the cashless exercise of awards under such plan, (ii) the
repurchase of restricted units from employees, directors and other recipients
under such plan at nominal values, and (iii) the repurchase of Stock or
surrender of Stock in lieu of cash payment by employees, directors and other
such recipients to satisfy federal, state or local tax withholding obligations
of such employees, directors and other recipients with respect to income in
connection with options, unit grants, phantom units or other awards made under
such plan; provided, that in the case of each such repurchase under clause (ii),
(A) no Default or Event of Default has occurred and is continuing or would arise
as a result of such repurchase; and (B) Borrower Representative has delivered to
Agent, as of the date of any such repurchase, a certificate in which Borrower
Representative represents that each Borrower is in compliance with the terms of
this Agreement including compliance on a pro forma basis with the covenants set
forth in Article VI as of the date of such repurchase;

 

58



--------------------------------------------------------------------------------

(d) Partnership may repurchase the Stock of Ineligible Holders (as defined in
the Partnership Agreement) pursuant to Section 4.9 of the Partnership Agreement;

(e) Partnership may pay the Supplemental Purchase Price to Seller in the form of
Stock of Partnership; provided that Partnership may pay the Supplemental
Purchase Price to Seller in cash or Cash Equivalents with the prior written
consent of Required Lenders;

(f) RNL may make a distribution to Partnership with the proceeds of the Term
Loan to fund the AL Acquisition; and

(g) Borrowers may make dividends or distributions to Partnership so long as:
(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such dividend or distribution; and (ii) Borrower Representative
has delivered to Agent, as of the date of any such dividend or distribution, a
completed and executed Permitted Dividend/Distribution Certificate in which
Borrower Representative represents that each Borrower is in compliance with the
terms of this Agreement including compliance on a pro forma basis with the
covenants set forth in Article VI as of the date of such dividend or
distribution.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date or
those reasonably incidental or related thereto. Partnership shall not engage in
any business activities or own any Property other than (a) ownership of the
Stock and Stock Equivalents of Borrowers, (b) activities incidental to
maintenance of its corporate existence, and (c) the entering into and
performance of its obligations under the Loan Documents and the Related
Agreements to which it is a party. GP shall not engage in any business
activities or own any Property other than activities or Property relating to
acting as general partner of Partnership in accordance with Section 7.5 of the
Partnership Agreement and being the employer of employees of GP or services to
be provided, in each case, for the benefit of Borrowers. RNHI shall not own any
Property other than ownership of the Stock and Stock Equivalents of Partnership
and GP.

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
amend (a) any of its Organization Documents, except to the extent that, such
amendment (i) does not violate the terms and conditions of this Agreement or any
of the other Loan Documents, and (ii) could not reasonably be expected to have
an material adverse effect on Agent, the Lenders, the L/C Issuers, or any Loan
Parties. Notwithstanding anything to the contrary in this Agreement, no Credit
Party shall amend (x) Sections 4.10 and 6.3 of the Partnership Agreement without
the prior written consent of Agent, or (y) Section 7.4 of the Partnership
Agreement except to the extent that such amendment is not adverse to Agent or
any Lender in any respect.

5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (a) make any significant change in accounting treatment or reporting
practices, except (i) as required by GAAP or (ii) changes as necessary to
conform the accounting treatment or reporting practices of AL and its
Subsidiaries to those of RNL; provided, that Agent shall be notified in writing
of such

 

59



--------------------------------------------------------------------------------

changes in the Compliance Certificate accompanying the financial statements
delivered pursuant to this Agreement that incorporate any such changes,
(b) change the Fiscal Year or method for determining Fiscal Quarters of any
Credit Party or of any consolidated Subsidiary of any Credit Party, (c) change
its name as it appears in official filings in its jurisdiction of organization
or (d) change its jurisdiction of organization, in the case of clauses (c) and
(d), without at least five (5) Business Days’ prior written notice to Agent and
the acknowledgement of Agent that all actions required by Agent, including those
to continue the perfection of its Liens, have been completed.

5.15 Amendments to Related Agreements and Contribution and Conversion
Agreements. No Credit Party shall and no Credit Party shall permit any of its
Subsidiaries, to (a) amend, supplement, waive or otherwise modify
(i) Section 9.02(b)(ii) or Schedule 9.02 of the Acquisition Agreement or any
provision or defined term in the Acquisition Agreement that relates to the
Additional Indemnity Escrow Amount (as defined in the Acquisition Agreement) or
the obligation of Seller to indemnify in an amount up to the Cap or the Reduced
Cap (as each term is defined in the Acquisition Agreement) in any respect that
is adverse to Agent or Lenders without the prior written consent of Agent or
(ii) any other provision of any Related Agreement or any Contribution and
Conversion Agreement in a manner materially adverse to Agent or Lenders or which
would reasonably be expected to have a Material Adverse Effect, or (b) take or
fail to take any action under any Related Agreement or any Contribution and
Conversion Agreement that would reasonably be expected to have a Material
Adverse Effect.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party (other than Partnership) or Subsidiary to pay
dividends or make any other distribution on any of such Credit Party’s or
Subsidiary’s Stock or Stock Equivalents or to pay fees, including management
fees, or make other payments and distributions to any Borrower or any other
Credit Party. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, enter into, assume or become subject to
any Contractual Obligation prohibiting or otherwise restricting the existence of
any Lien upon any of its assets in favor of Agent to secure the Obligations,
whether now owned or hereafter acquired. The foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) restrictions and conditions imposed on the ability
of any Loan Party to create, incur or permit to exist any Lien on any carbon
credits or similar allowances of such Loan Party by any agreement with a third
party that is not an Affiliate of Parent, Holdings, any Borrower or the
Subsidiaries, (E) customary provisions in joint venture agreements and other
similar agreements that restrict the assignment or other transfer of any
interest in joint ventures; (F) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Sections 5.1(h), 5.1(i),
5.1(q) and 5.1(r) if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (G) customary provisions in leases and
other contracts restricting the assignment thereof.

 

60



--------------------------------------------------------------------------------

(b) No Borrower shall issue any Stock or Stock Equivalents (i) if such issuance
would result in an Event of Default under Section 7.1(k) and (ii) unless such
Stock and Stock Equivalents are pledged to Agent, for the benefit of the Secured
Parties, as security for the Obligations, on substantially the same terms and
conditions as the Stock and Stock Equivalents of Borrower owned by Partnership
are pledged to Agent as of the Closing Date.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.27 and Section 3.28.

5.18 Sale-Leasebacks. Except for Permitted Sale/Leaseback Transactions, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
engage in a sale leaseback, synthetic lease or similar transaction involving any
of its assets, including its Real Estate.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), other than
such violations, Environmental Liabilities and effects that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

ARTICLE VI -

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Total Leverage Ratio. The Credit Parties shall not permit the Total Leverage
Ratio to be greater than 2.5 to 1.0 as of the end of each Fiscal Quarter for the
twelve-month period then ended. “Total Leverage Ratio” shall be calculated in
the manner set forth in Exhibit 4.2(b).

6.2 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio to be less than 1.0 to 1.0 as of the end of each Fiscal
Quarter for the twelve-month period then ended. “Fixed Charge Coverage Ratio”
shall be calculated in the manner set forth in Exhibit 4.2(b).

6.3 Clean Down Period. During a Clean Down Period, Borrowers shall repay the
Revolving Loans so that the aggregate outstanding amount of the Revolving Loans
are reduced to $0 (other than the outstanding Letter of Credit Obligations),
with all liabilities of Borrowers being paid currently (except for those
liabilities being contested in good faith and for which adequate reserves are
maintained on the books of Borrowers in accordance with GAAP), and Borrowers
shall be required to maintain three Clean Down Periods during each Fiscal Year.

 

61



--------------------------------------------------------------------------------

Borrower Representative shall designate three Clean Down Periods during each
Fiscal Year by delivering to Agent prior written notice of its election to
initiate the Clean Down Period; provided, that (i) there shall be an interval of
no less than 60 days between any two Clean Down Periods, and (ii) one Clean Down
Period in each Fiscal Year shall commence in April of such Fiscal Year.

ARTICLE VII -

EVENTS OF DEFAULT

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.1, 4.2(a), 4.2(b), 4.3(a),
4.6, 4.9, 4.10, 4.14 or 9.10(d), Article V or Article VI hereof or the Fee
Letter; or

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to Borrower
Representative by Agent or Required Lenders; or

(e) Cross Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or

 

62



--------------------------------------------------------------------------------

instrument relating to any such Indebtedness or Contingent Obligation (other
than Contingent Obligations owing by one Credit Party with respect to the
obligations of another Credit Party permitted hereunder or earnouts permitted
hereunder), if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded; or

(f) Insolvency; Voluntary Proceedings. Any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $5,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof; or

(i) Non Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall

 

63



--------------------------------------------------------------------------------

so state in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason (other than the failure of Agent to take any action within its
control) cease to be a perfected and first priority security interest subject
only to Permitted Liens; or

(k) Ownership. Other than due to a transaction permitted by Section 5.2 or 5.3,
(i) Partnership shall cease to own one hundred percent (100%) of the issued and
outstanding Stock and Stock Equivalents of each of RNL and AL, and (ii) AL shall
cease to own one hundred percent (100%) of the issued and outstanding Stock and
Stock Equivalents of each of AFL and ASL, in each case, free and clear of all
Liens, rights, options, warrants or other similar agreements or understandings,
other than Liens in favor of Agent, for the benefit of the Secured Parties; or

(l) Change of Control. The majority of the board of directors of RNHI or GP
shall cease to consist of directors appointed by Rentech; or

(m) Compliance with ERISA. Either (i) any ERISA Affiliate shall cause or suffer
to exist (A) any event that could result in the imposition of a Lien on any
asset of a Credit Party or a Subsidiary of a Credit Party with respect to any
Title IV Plan or Multiemployer Plan or (B) any other ERISA Event, that would in
the case of clauses (A) or (B), in the aggregate, have a Material Adverse
Effect, or (ii) any Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan,
which, in the reasonable judgment of Agent, could reasonably be expected to have
a Material Adverse Effect.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of any one or more of the Commitments of each
Lender to make Loans or of the L/C Issuer to issue Letters of Credit to be
suspended or terminated, whereupon all or such portion of such Commitments shall
forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that (i) upon the occurrence of any event specified in
Sections 7.1(f) or 7.1(g) above (in the case of Section 7.1(g)(i) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer, and

 

64



--------------------------------------------------------------------------------

(ii) notwithstanding anything to the contrary set forth herein or in the other
Loan Documents, Agent shall only be required to exercise rights or remedies
against Collateral consisting of Real Estate or Stock at the written direction
of Supermajority Lenders.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Revolving Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 7.2), and
Borrowers shall thereupon deliver to Agent, to be held for the benefit of the
L/C Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to
105% of the amount of Letter of Credit Obligations as additional collateral
security for Obligations in respect of any outstanding Letter of Credit. Agent
may at any time apply any or all of such cash and cash collateral to the payment
of any or all of the Credit Parties’ Obligations in respect of any Letters of
Credit. Pending such application, Agent may (but shall not be obligated to)
invest the same in an interest bearing account in Agent’s name, for the benefit
of the L/C Issuer, Agent and the Lenders entitled thereto, under which deposits
are available for immediate withdrawal, at such bank or financial institution as
the L/C Issuer and Agent may, in their discretion, select.

ARTICLE VIII -

AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Sections 7.1(f) or
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to

 

65



--------------------------------------------------------------------------------

any Obligation in any proceeding described in Section 7.1(f) or 7.1(g) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Credit Parties or the Collateral,
whether under the Loan Documents, applicable Requirements of Law or otherwise
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders
and the L/C Issuers for purposes of the perfection of all Liens with respect to
the Collateral, including any deposit account maintained by a Credit Party with,
and cash and Cash Equivalents held by, such Lender or L/C Issuer, and may
further authorize and direct the Lenders and the L/C Issuers to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
and L/C Issuer hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

8.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document

 

66



--------------------------------------------------------------------------------

or (ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (a) the Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuers
and the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.11 or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Agent pursuant to Section 7.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 9.11,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any

 

67



--------------------------------------------------------------------------------

telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Partnership, each Borrower and each other
Credit Party hereby waive and shall not assert (and each of Partnership and
Borrowers shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the
foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Partnership and each Borrower hereby waives and agrees not
to assert (and each of Partnership

 

68



--------------------------------------------------------------------------------

and each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Term Lender”, “Revolving Lender”, “CAPEX
Lender”, “Required Lender”, “Required Revolving Lender”, “Required CAPEX
Lender”, “Supermajority Lenders” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender, Term Lender, Revolving Lender, CAPEX Lender or as one of the Required
Lenders, Required Revolving Lenders, Required CAPEX Lenders or Supermajority
Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent or the Credit Parties
will, from time to time, make available syndicate-information (which may contain
MNPI) as required by the terms of, or in the course of administering the Loans
to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer

 

69



--------------------------------------------------------------------------------

chooses to communicate with Agent, it assumes the risk of receiving MNPI
concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Agreement,
any Contribution and Conversion Agreement or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Agent or any of its Related Persons
under or with respect to any of the foregoing; provided, however, that no Lender
shall be liable to Agent or any of its Related Persons to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of Agent or, as the case may be, such Related Person, as determined by a court
of competent jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

 

70



--------------------------------------------------------------------------------

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective. If Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Agent subject to the last sentence of this
clause (a). If, within 30 days after the retiring Agent having given notice of
resignation, no successor Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of Borrower
Representative, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit Issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of Borrower Representative from its guaranty of any
Obligation if all of the Stock and Stock Equivalents of such Subsidiary owned by
any Credit Party are sold or transferred in a transaction permitted under the
Loan Documents (including pursuant to a waiver or consent), to the extent that,
after giving effect to such transaction, such Subsidiary would not be required
to guaranty any Obligations pursuant to Section 4.13; and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent),

 

71



--------------------------------------------------------------------------------

to the extent all Liens required to be granted in such Collateral pursuant to
Section 4.13 after giving effect to such transaction have been granted, (ii) any
Property subject to a Lien permitted hereunder in reliance upon Section 5.1(h)
or 5.1(i), and (iii) all of the Collateral and all Credit Parties, upon
(A) termination of the Revolving Loan Commitments and the CAPEX Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral, in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from Borrower Representative, to execute
and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII, and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, Section 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12 Documentation Agent and Syndication Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, no Person having the title of documentation agent or syndication agent
shall have any duties or

 

72



--------------------------------------------------------------------------------

responsibilities, nor shall such Person have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against such Person. At
any time that any Lender serving (or whose Affiliate is serving) as
documentation agent or syndication agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loans and the
Revolving Loan Commitment, such Lender (or an Affiliate of such Lender acting as
documentation agent or syndication agent) shall be deemed to have concurrently
resigned as such documentation agent or syndication agent.

ARTICLE IX -

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and Borrowers and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent, the
Required Lenders (or by Agent with the consent of the Required Lenders) and
Borrowers, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than scheduled installments
under Sections 1.8(a) and 1.8(b)) may be postponed, delayed, reduced, waived or
modified with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document, including L/C Reimbursement Obligations;

(iv) amend or modify Section 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

 

73



--------------------------------------------------------------------------------

(vi) amend or waive this Section 9.1 (other than Sections 9.1(c) and 9.1(d)) or,
subject to the terms of this Agreement, the definitions of “Required Lenders,”
“Required Revolving Lenders,” “Required CAPEX Lenders” or “Supermajority
Lenders” or any provision providing for consent or other action by all Lenders;
or

(vii) discharge or release any Credit Party from its respective payment
Obligations under the Loan Documents, or release all or substantially all of the
Collateral, except as otherwise may be provided in this Agreement or the other
Loan Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

(c) No amendment or waiver shall, unless signed by Agent and Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders): (i) amend
or waive compliance with the conditions precedent to the obligations of Lenders
to make any Revolving Loan (or of any L/C Issuer to issue any Letter of Credit)
in Section 2.2; or (ii) waive any Default or Event of Default for the sole
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to issue any Letter of Credit) in
Section 2.2.

(d) No amendment or waiver shall, unless signed by Agent and Required CAPEX
Lenders (or by Agent with the consent of Required CAPEX Lenders): (i) amend or
waive compliance with the conditions precedent to the obligations of Lenders to
make any CAPEX Loan in Section 2.2; or (ii) waive any Default or Event of
Default for the sole purpose of satisfying the conditions precedent to the
obligations of Lenders to make any CAPEX Loan in Section 2.2.

(e) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrowers may amend Schedule 3.9 to reflect any modification to the list of
Owned Real Estate or Leased Real Estate or Schedules 3.19 or 3.21, in each case
upon notice to Agent, (y) Agent may amend Schedules 1.1(a) and 1.1(b) to reflect
Incremental Term Loans and Sales entered into pursuant to Section 9.9, and
(z) Agent and Borrowers may amend or modify this Agreement

 

74



--------------------------------------------------------------------------------

and any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Credit Parties, or (3) add one or
more Incremental Term Loans to this Agreement pursuant to Section 1.1(f) and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the other Loans and the accrued
interest and fees in respect thereof (other than as expressly set forth in
Section 1.1(f)(iv)) and to include the Lenders holding Term Loans in any
determination of the Required Lenders ratably according to their Commitments.

9.2 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall be given in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on the applicable signature page hereto,
(ii) posted to SyndTrak® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.SyndTrak.com or using such other means of posting to SyndTrak® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Borrowers, Agent and the Swingline Lender, to the other parties hereto
and (B) in the case of all other parties, to Borrower Representative and Agent.
Transmissions made by electronic mail or E-Fax to Agent shall be effective only
(x) for notices where such transmission is specifically authorized by this
Agreement, (y) if such transmission is delivered in compliance with procedures
of Agent applicable at the time and previously communicated to Borrower
Representative, and (z) if receipt of such transmission is acknowledged by
Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit

 

75



--------------------------------------------------------------------------------

Party in connection with any such communication is true, correct and complete
except as expressly noted in such communication or E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF

 

76



--------------------------------------------------------------------------------

AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND
IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH
ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of each
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, Borrowers
agree to pay or reimburse upon demand (a) Agent for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons, in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, to the
extent permitted hereunder, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent, its Related Persons, and L/C Issuer for all costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out”,
(ii) the enforcement or preservation of any right or remedy under any Loan
Document, any Obligation, with respect to the Collateral or any other related
right or remedy or (iii) the commencement, defense, conduct of, intervention in,
or the taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Credit Party, any Subsidiary
of any Credit Party, Loan Document, Obligation, Related Agreement or
Contribution and Conversion Agreement (or the response to and preparation for
any subpoena or request for document production relating thereto), including
Attorney Costs and

 

77



--------------------------------------------------------------------------------

(d) fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Contribution and Conversion Agreement, any Obligation (or
the repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding in
connection with any of the foregoing, whether or not brought by any such
Indemnitee or any of its Related Persons, any holders of securities or creditors
(and including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability (x) has
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or (y) arises from claims of any of the
Indemnitees solely against one or more Indemnitees (other than claims by or
against an Indemnitee in its capacity as Agent) that have not resulted from the
action, inaction, participation or contribution of any Credit Party or any
Affiliates of the foregoing or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
Furthermore, each Borrower and each other Credit Party executing this Agreement
waives and agrees not to assert against any Indemnitee, and shall cause each
other Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person. For the avoidance of doubt, Section 10.1
and not this Section 9.6(a) shall govern indemnities with respect to Taxes.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such Property or natural resource or any Property on or contiguous to any
Real

 

78



--------------------------------------------------------------------------------

Estate of any Credit Party or any Related Person of any Credit Party, whether or
not, with respect to any such Environmental Liabilities, any Indemnitee is a
mortgagee pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or any Related Person of any Credit
Party or the owner, lessee or operator of any Property of any Related Person
through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by Agent
or following Agent or any Lender having become the successor-in-interest to any
Credit Party or any Related Person of any Credit Party and (ii) are attributable
solely to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from any Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by Partnership, Borrowers, the other Credit Parties signatory
hereto and Agent and when Agent shall have been notified by each Lender that
such Lender has executed it. Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Partnership, Borrowers, the other
Credit Parties hereto (in each case except for Article VIII), Agent, each Lender
and each L/C Issuer receiving the benefits of the Loan Documents and, to the
extent provided in Section 8.11, each other Secured Party and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 8.9), none of Partnership, any
Borrower, any other Credit Party, any L/C Issuer or Agent shall have the right
to assign any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender)or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, as long as no Event of Default is continuing,
Borrower Representative, and, in the case of any Sale of a Revolving Loan,
Letter of Credit or Revolving Loan

 

79



--------------------------------------------------------------------------------

Commitment, the Agent and each L/C Issuer that is a Lender, (which acceptances
of L/C Issuer and Borrower Representative shall be deemed to have been given
unless an objection is delivered to Agent within five (5) Business Days after
notice of a proposed Sale is delivered to Borrower Representative); provided,
however, that (w) such Sales must be ratable among the obligations owing to and
owed by such Lender with respect to the Revolving Loans and the Term Loans,
(x) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of Borrower Representative (to the
extent Borrower Representative’s consent is otherwise required) and Agent,
(y) interest accrued prior to and through the date of any such Sale may not be
assigned, and (z) such Sales by Lenders who are Non-Funding Lenders due to
clause (a) of the definition of Non-Funding Lender shall be subject to Agent’s
prior written consent in all instances, unless in connection with such sale,
such Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender
status as contemplated in Section 1.11(e)(v). Agent’s refusal to accept a Sale
to a Credit Party, an Affiliate of a Credit Party, a holder of Subordinated
Indebtedness or an Affiliate of such a holder, or to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such assignee
Lender, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with Section 9.9(b)(iii), upon Agent (and Borrower Representative, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released

 

80



--------------------------------------------------------------------------------

from its obligations under the Loan Documents, other than those relating to
events or circumstances occurring prior to such assignment (and, in the case of
an Assignment covering all or the remaining portion of an assigning Lender’s
rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or Borrowers, sell participations to one or more Persons
(other than any Borrower or any of its respective Affiliates) in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans and
Letters of Credit); provided, however, that, whether as a result of any term of
any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 10.1(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of Section 9.1(a) with respect to

 

81



--------------------------------------------------------------------------------

amounts, or dates fixed for payment of amounts, to which such participant or SPV
would otherwise be entitled and, in the case of participants, except for those
described in Section 9.1(a)(vi). No party hereto shall institute (and each
Borrower and Partnership shall cause each other Credit Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Commitments, Loans,
Letters of Credit, Letter of Credit Obligations or other obligations under the
Loan Documents (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of a Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, Letters of Credit, Letter of
Credit Obligations or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit, Letter of Credit Obligation or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
regulations. The entries in the Participant Registers shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Agent, each Lender and each L/C Issuer acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

(b) Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with Borrower Representative’s
consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent, as the
case may be, or to any Person that any L/C Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental

 

82



--------------------------------------------------------------------------------

Authority, (v) to the extent necessary or customary for inclusion in league
table measurements, (vi) (A) to the National Association of Insurance
Commissioners (“NAIC”), insurers, reinsurers or any similar organization, any
examiner or any nationally recognized rating agency, (B) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Loans or (C) otherwise to the extent
consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Secured Rate Contracts or other swap
agreements and to their respective Related Persons, in each case to the extent
such assignees, investors, participants, counterparties or Related Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 9.10 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (viii) to any other party
hereto, (ix) as required or requested by any regulatory authority purporting to
have jurisdiction over such Lender or its Affiliates (including any
self-regulatory authority, such as NAIC); provided, unless prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify the Borrower Representative of any request by such regulatory authority
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such regulatory
authority) for disclosure of any such non-public information prior to the actual
disclosure thereof; and (x) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.
Notwithstanding anything herein to the contrary, neither Agent, any Lender nor
any L/C Issuer shall be responsible or liable for damages arising from
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark. Agent or such Lender shall provide
a draft of any advertising material to Borrower Representative for review and
comment prior to the publication thereof.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties

 

83



--------------------------------------------------------------------------------

hereunder (collectively, the “Borrower Materials”) may be disseminated by, or on
behalf of, Agent, and made available, to the Lenders and the L/C Issuers by
posting such Borrower Materials on an E-System. The Credit Parties authorize
Agent to download copies of their logos from its website and post copies thereof
on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) clearly and conspicuously mark such Borrower
Materials that do not contain any such material non-public information as
“PUBLIC”. The Credit Parties agree that by identifying such Borrower Materials
as “PUBLIC” or publicly filing such Borrower Materials with the Securities and
Exchange Commission, then Agent, the Lenders and the L/C Issuers shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline Requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether

 

84



--------------------------------------------------------------------------------

voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any Collateral or “proceeds” (as defined under the applicable UCC) of
Collateral) other than pursuant to Section 9.9 or Article X and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of Borrowers,
applied to repay the Obligations in accordance herewith); provided, however,
that (a) if such payment is rescinded or otherwise recovered from such Lender or
L/C Issuer in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Lender or L/C Issuer without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the

 

85



--------------------------------------------------------------------------------

generality of the foregoing, each of the parties hereto has had the advice of
counsel with respect to Sections 9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of Borrowers, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by

 

86



--------------------------------------------------------------------------------

applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Articles (VIII) Agent and X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

 

87



--------------------------------------------------------------------------------

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
Borrower Representative of written notice and demand from any Lender (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 or 10.6; or (ii) any failure by any Lender (other than Agent or an
Affiliate of Agent) to consent to a requested amendment, waiver or modification
to any Loan Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto,
Borrowers may, at their option, notify Agent and such Affected Lender (or such
non-consenting Lender) of Borrowers’ intention to obtain, at Borrowers’ expense,
a replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event Borrowers obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments to such Replacement Lender, at par, provided that Borrowers have
reimbursed such Affected Lender for its increased costs for which it is entitled
to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, Borrowers shall be entitled (but not obligated)
to execute such an Assignment on behalf of such replaced Lender, and any such
Assignment so executed by Borrowers, the Replacement Lender and Agent, shall be
effective for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, the Agent may, but shall not be obligated to, obtain a Replacement
Lender and execute an Assignment on behalf of such Non-Funding Lender or
Impacted Lender at any time with three (3) Business’ Days prior notice to such
Lender (unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

9.23 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.24 No Recourse. The parties hereto hereby acknowledge and agree that neither
the GP nor any director, officer, employee, limited partner or shareholder of
the

 

88



--------------------------------------------------------------------------------

Partnership or the GP shall have any liability in respect of the obligations of
the Credit Parties under this Agreement and the other Loan Documents by reason
of his, her or its status.

ARTICLE X -

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, “Taxes”).

(b) If any Indemnified Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Indemnified Taxes are made (including
deductions applicable to any increases to any amount under this Section 10.1),
such Secured Party receives the amount it would have received had no such
deductions been made, (ii) the relevant Credit Party or Agent, as applicable,
shall make such deductions, and (iii) the relevant Credit Party or Agent, as
applicable, shall timely pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable Requirements of Law.

(c) In addition, Borrowers agree to pay, and authorizes Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and
reasonable out-of-pocket expense with respect thereto, in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). The Swingline Lender may, without any need for demand or consent from
the Borrowers or the Borrower Representative, by making funds available to Agent
in the amount equal to any such payment of Other Taxes, make a Swingline Loan to
the Borrowers in such amount, the proceeds of which shall be used by Agent in
whole to make such payment of Other Taxes; provided, that the Swingline Lender
shall endeavor to provide notice to the Borrower Representative of any such
Swingline Loan but shall not incur any liability for its failure to do so.
Within 30 days after the date of any payment of Indemnified Taxes or Other Taxes
by any Credit Party, Borrowers shall furnish to Agent, at its address referred
to in Section 9.2, the original or a certified copy of a receipt evidencing
payment thereof, or other reasonably acceptable evidence thereof.

(d) Borrowers shall reimburse and indemnify, within 30 days after receipt of
written demand therefor (with copy to Agent), each Secured Party for all
Indemnified Taxes imposed on payments by a Credit Party under a Loan Document
and Other Taxes (including any Indemnified Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and reasonable out-of-pocket expenses with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally asserted;
provided, however, that this sentence shall not obligate Borrowers to reimburse
or

 

89



--------------------------------------------------------------------------------

indemnify any Secured Party for any Indemnified Taxes or Other Taxes imposed as
a result of a Secured Party’s gross negligence or willful misconduct. A
certificate of the Secured Party (or of Agent on behalf of such Secured Party)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder and delivered to Borrower Representative with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) (i) Any U.S. Lender Party or Non-U.S. Lender Party that is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under any Loan Document shall deliver to Borrower Representative and Agent, at
the time or times reasonably requested by Borrower Representative or Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any U.S. Lender
Party or Non-U.S. Lender Party, if reasonably requested by Borrower
Representative or Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Borrower
Representative or Agent as will enable Borrower Representative or Agent to
determine whether or not such U.S. Lender Party or Non-U.S. Lender Party is
subject to backup withholding or information reporting requirements.

(ii) Each Non-U.S. Lender Party that is entitled to an exemption from United
States withholding tax or is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two properly completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) or W-8IMY or any successor forms (together with any
required attachments), (B) in the case of a Non-U.S. Lender Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form and a certificate in form and substance acceptable to Agent
and Borrower Representative that such Non-U.S. Lender Party is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (C) any other applicable document prescribed by the IRS
certifying as to the entitlement

 

90



--------------------------------------------------------------------------------

of such Non-U.S. Lender Party to such exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender Party under the Loan Documents. Unless Borrower Representative and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(iii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two properly completed originals of Form W-9 (certifying that such
U.S. Lender Party is entitled to an exemption from U.S. backup withholding tax)
or any successor form.

(iv) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(v) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable requirements of FATCA, such Non-U.S. Lender
Party shall promptly deliver to Agent and Borrower Representative any
documentation under any Requirement of Law or reasonably requested by the Agent
or Borrower Representative sufficient for Agent or Borrower Representative to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with such applicable reporting requirements or to determine
the amount to withhold from any payments. Solely for purposes of this
Section 10.1(f)(v), “FATCA” shall include any amendments to FATCA after the date
hereof.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.1 (including by the payment of additional amounts
pursuant to this Section 10.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made or
additional amounts paid with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 10.1(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.1(g), in no event will the Agent or

 

91



--------------------------------------------------------------------------------

any Lender be required to pay any amount to any Credit Party pursuant to this
Section 10.1(g), the payment of which would place the Agent or such Lender in a
less favorable net after-Tax position than the Agent or such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section 10.1(g) shall not be construed to require the Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.

(h) For the avoidance of doubt, for purposes of this Section 10.1, the term
“Lender” shall be deemed to include any L/C Issuer and Agent.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to Borrowers through Agent, the obligation of
that Lender to make LIBOR Rate Loans shall be suspended until such Lender shall
have notified Agent and Borrower Representative that the circumstances giving
rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, Borrowers shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, Borrower Representative may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

(d) If, at any time, it becomes unlawful for any L/C Issuer to comply with any
of its obligations under any Letter of Credit (including as a result of any
sanctions imposed by the United Nations, the European Union, the Netherlands,
the United Kingdom and/or the United States of America), the obligations in
question shall be suspended (and all corresponding rights shall cease to accrue)
until such time as it may again become lawful for such L/C Issuer to comply with
them, and the L/C Issuer shall not be liable for any losses which the Borrowers
or any other Credit Party may incur as a result.

 

92



--------------------------------------------------------------------------------

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof and in
each case other than any Indemnified Tax or Excluded Tax, there shall be any
increase in the cost to such Lender or L/C Issuer of agreeing to make or making,
funding or maintaining any LIBOR Rate Loans or of Issuing or maintaining any
Letter of Credit, then Borrowers shall be liable for, and shall from time to
time, within thirty (30) days of demand therefor by such Lender or L/C Issuer
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender or L/C Issuer, additional amounts as are sufficient to compensate such
Lender or L/C Issuer for such increased costs; provided, that Borrowers shall
not be required to compensate any Lender or L/C Issuer pursuant to this
Section 10.3(a) for any increased costs incurred more than 180 days prior to the
date that such Lender or L/C Issuer notifies Borrower Representative, in writing
of the increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
Borrowers shall pay to such Lender or L/C Issuer, from time to time as specified
by such Lender or L/C Issuer, additional amounts sufficient to compensate such
Lender or L/C Issuer (or the entity controlling the Lender or L/C Issuer) for
such increase; provided, that no Borrower shall be required to compensate any
Lender or L/C Issuer pursuant to this Section 10.3(b) for any amounts incurred
more than 180 days prior to the date that such Lender or L/C Issuer notifies
Borrower Representative, in writing of the amounts and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such

 

93



--------------------------------------------------------------------------------

increase is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything to the contrary herein, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or any successor or
similar authority shall, in each case, be deemed to be a change in a Requirement
of Law under clause (a) above or a change in a Capital Adequacy Regulation under
clause (b) above, as applicable, regardless of the date enacted, adopted or
issued.

10.4 Funding Losses. Borrowers agree to reimburse each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of Borrowers to borrow, continue or convert a Loan after
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c) the failure of Borrowers to make any prepayment after Borrower
Representative has given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by Borrowers to the Lenders under this Section 10.4
and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to Section 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or

 

94



--------------------------------------------------------------------------------

maintaining such Loan, Agent will forthwith give notice of such determination to
Borrower Representative and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended until
Agent revokes such notice in writing. Upon receipt of such notice, Borrower
Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If Borrower Representative does
not revoke such notice, the Lenders shall make, convert or continue the Loans,
as proposed by Borrower Representative, in the amount specified in the
applicable notice submitted by Borrower Representative, but such Loans shall be
made, converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. Borrowers shall pay to each Lender, as long
as such Lender shall be required under regulations of the Federal Reserve Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided Borrower Representative shall have received at
least fifteen (15) days’ prior written notice (with a copy to Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to Borrower Representative (with a copy
to Agent) a certificate setting forth in reasonable detail the amount payable to
such Lender hereunder and such certificate shall be conclusive and binding on
Borrowers in the absence of manifest error.

ARTICLE XI -

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections referenced
opposite such terms:

 

“1998 APA”    4.14(b) “Acquisition Agreement”    Recital B “Action Plan”   
4.14(f) “Additional Indemnity Escrow Amount”    5.15 “Adjusted EBITDA”   
Exhibit 4.2(b) “Affected Lender”    9.22 “AFL”    Preamble “Agent”    Preamble
“Aggregate Excess Funding Amount”    1.11(e) “Agreement”    Preamble “AL”   
Preamble “AL Acquisition”    Recital B “ASL”    Preamble

 

95



--------------------------------------------------------------------------------

“Acquisition Agreement”    Recital B “Appendices”    Recital F “Available CAPEX
Loan Balance”    1.1(b) “Borrower”    Preamble “Borrower Materials”    9.10(e)
“Borrower Representative”    1.12 “Cap”    5.15 “CAPEX Loan”    1.1(b) “CAPEX
Loan Commitment”    1.1(b) “Compliance Certificate”    4.2(b) “EBITDA”   
Exhibit 4.2(b) “EHS”    4.14(f) “Event of Default”    7.1 “Existing Credit
Agreement”    Recital A “Existing Loan Documents”    Recital A “Existing
Lenders”    Recital A “Fee Letter”    1.9(a) “Fixed Charge Coverage Ratio”   
Exhibit 4.2(b) “GE Capital”    Preamble “Incremental Effective Date”    1.1(f)
“Incremental Term Loan”    1.1(f) “Incremental Term Loan Commitment”    1.1(f)
“Incremental Term Loan Request”    1.1(f) “Indemnified Matters”    9.6
“Indemnitee”    9.6 “Investments”    5.4 “L/C Reimbursement Agreement”    1.1(d)
“L/C Reimbursement Date”    1.1(d) “L/C Request”    1.1(d) “L/C Sublimit”   
1.1(d) “Lender”    Preamble “Letter of Credit Fee”    1.9(c) “Maximum Lawful
Rate”    1.3(d) “Maximum Revolving Loan Balance”    1.1(c) “MNPI”    9.10(a)
“Notice of Conversion/Continuation”    1.6(a) “OFAC”    3.26 “Other Taxes”   
10.1(c) “Owned Real Estate”    3.9(a) “Participant Register”    9.9(f)
“Partnership”    Preamble “Permitted Liens”    5.1 “Reduced Cap”    5.15
“Register”    1.4(b) “Restricted Payments”    5.11 “Replacement Lender”    9.22

 

96



--------------------------------------------------------------------------------

“Revolving Loan Commitment”    1.1(c) “Revolving Loan”    1.1(c) “RNL”   
Preamble “Sale”    9.9(b) “Schedule of CAPEX Loans”    1.1(b) “SDN List”    3.26
“Seller”    Recital B “Seller Insurance Policy”    4.6 “Settlement Date”   
1.11(b) “Swingline Loan”    1.1(e) “Swingline Request”    1.1(e) “Tax Returns”
   3.10 “Taxes”    10.1(a) “Term Loan”    1.1(a) “Term Loan Commitment”   
1.1(a) “Total Leverage Ratio”    Exhibit 4.2(b) “Triggering Event”    4.6(a)
“Unused CAPEX Commitment Triggering Event”    1.9(b) “Unused Revolving
Commitment Fee”    1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of Borrowers and their Subsidiaries, including, without
limitation, the unpaid portion of the obligation of a customer of any Borrower
or any of its Subsidiaries in respect of Inventory purchased by and shipped to
such customer or the rendition of services by any Borrower or such Subsidiary,
as stated on the respective invoice of any Borrower or such Subsidiary, net of
any credits, rebates or offsets owed to such customer.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of any Borrower, or (c) a merger or consolidation or any
other combination with another Person.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of such Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.

 

97



--------------------------------------------------------------------------------

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate CAPEX Loan Commitment” means the combined CAPEX Loan Commitments of
the Lenders, which shall initially be in the amount of $110,000,000, as such
amount may be reduced from time to time pursuant to this Agreement.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$35,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $155,000,000, as such amount
may be reduced from time to time pursuant to this Agreement or increased as a
result of Incremental Term Loan Commitments from time to time pursuant to this
Agreement.

“Applicable Margin” means with respect to Loans: (i) if a Base Rate Loan, two
and three-quarters of one percent (2.75%) per annum, and (ii) if a LIBOR Rate
Loan, three and three-quarters of one percent (3.75%) per annum. Notwithstanding
anything herein to the contrary, Swingline Loans may not be LIBOR Rate Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Bank Products” means any of the following provided to Borrowers by any Lender
or an Affiliate of any Lender: (a) lockbox, depository or disbursement services,
automatic clearing house transfer of funds, overdrafts, and other cash
management services; and (b) Secured Rate Contracts.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

98



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over
the Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate or LIBOR for an Interest Period of three months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (other than any Multiemployer Plan) to which any Credit Party incurs or
otherwise has any Liability, contingent or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of Borrowers on the same day by the Lenders pursuant to Article I.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

“CAPEX Commitment Percentage” means, as to any CAPEX Lender, the percentage
equivalent of such Lender’s CAPEX Loan Commitment divided by the Aggregate CAPEX
Loan Commitment; provided, that following acceleration of the Loans, such term
means, as to any CAPEX Lender, the percentage equivalent of the principal amount
of the CAPEX Loans held by such Lender, divided by the aggregate principal
amount of the CAPEX Loans held by all Lenders.

“CAPEX Lender” means each Lender with a CAPEX Loan Commitment (or if the CAPEX
Loan Commitments have terminated, who holds CAPEX Loans).

“CAPEX Loan Termination Date” means the earlier to occur of: (a) October 31,
2017; and (b) the date on which the Aggregate CAPEX Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“CAPEX Note” means a promissory note of Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(b), evidencing Indebtedness of Borrower
under the CAPEX Loan Commitment of such Lender.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not

 

99



--------------------------------------------------------------------------------

having the force of law, in each case, regarding capital adequacy or liquidity
requirements of any Lender or of any corporation controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Clean Down Period” means the period of 10 consecutive days designated by
Borrower Representative in accordance with Section 6.3.

“Closing Date” means the date on which all of the conditions set forth in
Section 2.1 have been satisfied.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements,

 

100



--------------------------------------------------------------------------------

and all amendments, restatements, modifications or supplements thereof or
thereto, by or between any one or more of any Credit Party, any of their
respective Subsidiaries or any other Person pledging or granting a lien on
Collateral or guaranteeing the payment and performance of the Obligations, and
any Lender or Agent for the benefit of Agent, the Lenders and other Secured
Parties now or hereafter delivered to the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of any
Lender or Agent for the benefit of Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated or
modified from time to time.

“Commitment” means, for each Lender, the sum of its Term Loan Commitment,
Revolving Loan Commitment and CAPEX Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Term Loan Commitment, Revolving Loan Commitment and CAPEX Loan
Commitment divided by the Aggregate Term Loan Commitment, Aggregate Revolving
Loan Commitment and Aggregate CAPEX Loan Commitment; provided, that following
acceleration of the Loans, such term means, as to any Lender, the percentage
equivalent of the principal amount of the Loans held by such Lender, divided by
the aggregate principal amount of the Loans held by all Lenders.

“Commodity Agreement” means any commodity price protection agreement or other
commodity price hedging agreement including forward purchase contracts, forward
rate transactions, cap transactions, or any other similar transactions or any
combination of the foregoing (including any options to enter into any of the
foregoing).

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) under any
Rate Contracts or Commodity Agreements; (c) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement; or (d) for the obligations of another Person through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing or supporting person in good faith.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or

 

101



--------------------------------------------------------------------------------

other instrument, document or agreement to which such Person is a party or by
which it or any of its Property is bound.

“Contribution and Conversion Agreements” means the Contribution, Conveyance and
Assignment Agreement dated as of November 9, 2011, by and among Rentech, RDC,
RNHI, GP, Partnership and REMC and the Certificate of Conversion of REMC filed
with the Secretary of State of the State of Delaware on November 7, 2011, and
effective as of November 9, 2011, and all agreements and documents executed and
delivered in connection therewith.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance reasonably satisfactory to Agent and in any event
providing to Agent “control” of such deposit account, securities or commodities
account within the meaning of Articles 8 and 9 of the UCC.

“Conversion Date” means any date on which Borrowers convert a Base Rate Loan to
a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means Partnership, each Borrower and each other Person
(i) which executes a guaranty of the Obligations, (ii) which grants a Lien on
all or substantially all of its assets to secure payment of the Obligations and
(iii) all of the Stock of which is pledged to Agent for the benefit of the
Secured Parties.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Disposition” means the sale, lease, conveyance or other disposition of Property
(excluding any Event of Loss), other than sales or other dispositions expressly
permitted under Sections 5.2(a), 5.2(c), 5.2(d), 5.2(f), 5.2(h) and 5.2(i).

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Law” or “Environmental Laws” means any or all applicable
Requirements of Law imposing liability or standards of conduct for or relating
to the regulation

 

102



--------------------------------------------------------------------------------

and protection of human health, safety, the workplace, the environment and
natural resources, and including public notification requirements and
environmental transfer of ownership, notification or approval statutes.
Environmental Laws shall include the Federal Insecticide, Fungicide and
Rodenticide Act, Resource Conservation & Recovery Act, Clean Water Act, Oil
Pollution Act, Safe Drinking Water Act, Atomic Energy Act, Occupational Safety
and Health Act, Toxic Substances Control Act, Clean Air Act, Comprehensive
Environmental Response, Compensation and Liability Act, Emergency Planning and
Community Right-to-Know Act, Hazardous Materials Transportation Act and all
analogous or related federal, state or local laws, each as amended.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a “reportable event” described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer,” as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal (within the meanings of Sections 4203 and 4205 of
ERISA) of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to
any Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA; (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA; (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a Lien under Section 430(k) of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate; (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401(a) or 501(a) of the
Code; (j) a Title IV Plan is in “at risk” status within the meaning of Code
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code; and (l) any other
event or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to

 

103



--------------------------------------------------------------------------------

administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
material liability upon any ERISA Affiliate under Title IV of ERISA other than
for PBGC premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Subsidiary” means any (i) Foreign Subsidiary, (ii) Domestic Subsidiary
which is directly or indirectly owned by one or more Foreign Subsidiaries or
(iii) Domestic Subsidiary substantially all the assets of which consist of
Stock, Stock Equivalents or Indebtedness of one or more Foreign Subsidiaries or
cash or Cash Equivalents related thereto.

“Excluded Tax” means with respect to any Secured Party (a) Taxes measured by net
income (including branch profit Taxes) and franchise Taxes imposed in lieu of
net income Taxes, in each case imposed by the jurisdiction (or any subdivision
thereof) where such Secured Party is organized or has its Lending Office or as a
result of a present or former connection between such Secured Party and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Secured Party having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document);
(b) withholding Taxes to the extent that the obligation to withhold amounts
arises under Requirements of Law that existed on the date that such Person
became a “Secured Party” under this Agreement in the capacity under which such
Person makes a claim under Section 10.1(b) or designates a new Lending Office,
except in each case to the extent such Person is an assignee (other than
pursuant to Section 9.22) of any other Secured Party that was entitled, at the
time the assignment to such Person became effective, to receive additional
amounts under Section 10.1(b); (c) Taxes attributable to the failure (other than
as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 10.1(f),
and (d) in the case of a Non-U.S. Lender Party, any United States federal
withholding Taxes imposed pursuant to FATCA.

“Existing Indebtedness” means the Indebtedness of the Credit Parties under the
Existing Loan Documents.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including SyndTrak®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is

 

104



--------------------------------------------------------------------------------

owned, operated or hosted by Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code (including any
amendments thereto or successor version thereof which is substantially
comparable), the United States Treasury Regulations promulgated thereunder,
published guidance with respect thereto, and any agreement entered into pursuant
to Section 1471(b)(1) of the Code.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final CAPEX Loan Availability Date” means February 28, 2014.

“Final Revolving Loan Availability Date” means the earlier of the Revolving
Termination Date and one (1) Business Day prior to the date specified in clause
(a) of the definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First CAPEX Loan Payment Date” means the date that is the earlier of
(i) April 1, 2014, and (ii) the first day of the second Fiscal Quarter following
the date on which the aggregate Borrowings under the CAPEX Loan are
$110,000,000.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

105



--------------------------------------------------------------------------------

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 11.3 hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“GP” means Rentech Nitrogen GP, LLC, a Delaware limited liability company.

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and Borrowers, made by the Credit Parties in favor of Agent,
for the benefit of the Secured Parties, as the same may be amended, restated or
modified from time to time.

“Hazardous Materials” means any hazardous or toxic substances, wastes or other
pollutants that are regulated as “hazardous” or “toxic,” or as a “pollutant” or
a “contaminant” under any Environmental Law, including but not limited to any
“Hazardous Waste” as defined by the Resource Conservation and Recovery Act
(RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act
(CERCLA) (42 U.S.C. §9601 et seq. (1980)), including petroleum hydrocarbons or
petroleum products, asbestos, asbestos containing material, polychlorinated
biphenyls, mold, and radioactive substances or any other substance that is
toxic, ignitable, reactive, corrosive, caustic, or dangerous.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s

 

106



--------------------------------------------------------------------------------

assets, or (c) makes a general assignment for the benefit of creditors, is
liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business), including earnouts (valued at
the amount required to be classified as a liability on the balance sheet of such
Person in accordance with GAAP); (c) the face amount of all letters of credit
issued for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person;
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of Property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to Property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
Property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value any of its
own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a direct or
indirect parent entity thereof) prior to the date that is 180 days after the
latest of (i) the final scheduled installment payment date for the Term Loan,
(ii) the Revolving Termination Date or (iii) CAPEX Loan Termination Date, valued
at, in the case of redeemable preferred Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such Stock
plus accrued and unpaid dividends; (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

107



--------------------------------------------------------------------------------

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Software,
Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swingline Loans) the
first day of each Fiscal Quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

(c) no Interest Period for Term Loans or CAPEX Loans shall extend beyond the
last scheduled payment date therefor and no Interest Period for any Revolving
Loan shall extend beyond the Revolving Termination Date; and

(d) no Interest Period applicable to the Term Loans or CAPEX Loans or portion
thereof shall extend beyond any date upon which is due any scheduled principal
payment in respect of the Term Loans or CAPEX Loans, as applicable, unless the
aggregate principal amount of the Term Loans or CAPEX Loans, as applicable,
represented by Base Rate Loans or by LIBOR Rate Loans having Interest Periods
that will expire on or before such date is equal to or in excess of the amount
of such principal payment.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
Borrowers and their Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work in process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including

 

108



--------------------------------------------------------------------------------

such inventory as is temporarily out of a Borrower’s or such Subsidiary’s
custody or possession, including inventory on the premises of others and items
in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Joinder Agreement” means a joinder agreement executed by any Person to become a
Borrower under the Credit Agreement and a Grantor under the Guaranty and
Security Agreement in the form of Exhibit 11.1(f).

“Joint Venture” means an investment (including capital contributions or capital
commitments) by a Credit Party in any corporation, general or limited
partnership or other type of entity with one or more Joint Venture Partners in
which such Credit Party owns, directly or indirectly, 50% or less of the
outstanding Stock or interest in such corporation, partnership or other entity.

“Joint Venture Certificate” means a certificate substantially in the form of
Exhibit 5.4.

“Joint Venture Partner” means a Person that is not an Affiliate of a Credit
Party that makes an investment in a Joint Venture with a Credit Party.

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to pay
all amounts drawn under such Letter of Credit.

 

109



--------------------------------------------------------------------------------

“Leased Real Estate” shall mean the parcels of land more fully described on
Schedule 3.9, under the heading “Leased Real Estate”, together with all plants,
buildings, structures, installations, fixtures, fittings, improvements,
betterments and additions situated thereon, all privileges and appurtenances
thereto, all easements and rights-of-way used or useful in connection therewith,
and all rights and privileges under the Real Estate Leases thereto.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower Representative and Agent.

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrowers or Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of Letters of Credit by L/C Issuers or the purchase
of a participation as set forth in Section 1.1(c) with respect to any Letter of
Credit. The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such Interest Period. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the

 

110



--------------------------------------------------------------------------------

owner of the asset to which such lien relates as debtor, under the UCC or any
comparable law) and any contingent or other agreement to provide any of the
foregoing, but not including the interest of a lessor under a lease which is not
a Capital Lease.

“Loan” means an extension of credit by a Lender to Borrowers pursuant to Article
I, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit and all documents executed or
acknowledged by a Credit Party and delivered to Agent or any Lender in
connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Credit Party or the Credit Parties and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party, any Subsidiary of any Credit Party or any other Person (other than
Agent or Lenders) to perform in any material respect its obligations under any
Loan Document; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability of any Loan Document, or (ii) the perfection or
priority of any Lien granted to the Lenders or to Agent for the benefit of the
Secured Parties under any of the Collateral Documents.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$5,000,000 in the aggregate.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any Liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such

 

111



--------------------------------------------------------------------------------

Disposition excluding amounts payable to (A) any Borrower or any Subsidiary of
any Borrower or (B) Rentech unless such payment has been approved by the
Conflicts Committee (as defined in the Partnership Agreement), (ii) Taxes paid
or payable as a result thereof (estimated reasonably and in good faith by the
Borrowers), and (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such Disposition and (b) in the event of an
Event of Loss, (i) all money actually applied or to be applied to repair or
reconstruct the damaged Property or Property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to any Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender that has (i) become subject to a
voluntary or involuntary case under the Bankruptcy Code or any similar
bankruptcy laws, (ii) a custodian, conservator, receiver or similar official
appointed for it or any substantial part of such Person’s assets, or (iii) made
a general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for clause (d), and Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents; provided that a Lender shall not be a Non-Funding Lender
solely by virtue of the ownership or acquisition of any Stock in such Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Non-Funding Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Non-Funding Lender (subject to
Section 1.11(e)(v)) upon delivery of written notice of such determination to the
Borrower Representative and each Lender.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note, Swingline Note, CAPEX Note, Term Note and
“Notes” means all such Notes.

 

112



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by Borrower Representative to Agent
pursuant to Section 1.5, in substantially the form of Exhibit 1.5 hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider, any provider of the
types of Bank Products referenced in clause (a) of the definition of “Bank
Products” or any other Person required to be indemnified, that arises under any
Loan Document, any Secured Rate Contract or the types of Bank Products
referenced in clause (a) of the definition of “Bank Products” whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Panamax Dock” means a dock area permitted for Panamax size vessels.

“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Rentech Nitrogen Partnership, L.P., dated as of
October 31, 2012, by and among GP and the other Persons party thereto from time
to time.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

113



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by (i) a Credit Party (other than
Partnership) of substantially all of the assets of a Target, which assets are
located in the United States or (ii) a Credit Party of more than 50% of the
Stock and Stock Equivalents of a Target organized under the laws of any State in
the United States or the District of Columbia, in each case, to the extent that
each of the following conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) Borrower Representative shall have notified Agent and Lenders of such
proposed Acquisition at least ten (10) Business Days prior to the consummation
thereof and furnished to Agent and Lenders at least five (5) Business Days prior
to the consummation thereof (1) an executed term sheet or letter of intent
(setting forth in reasonable detail the terms and conditions of such
Acquisition) and, at the request of Agent, such other information and documents
that Agent may request, including, without limitation, executed counterparts of
the respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), any
schedules to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, (2) pro forma financial statements of Partnership and its
Subsidiaries after giving effect to the consummation of such Acquisition, (3) a
certificate of a Responsible Officer of Borrower Representative demonstrating on
a pro forma basis compliance with the covenants set forth in Sections 6.1 and
6.2 after giving effect to the consummation of such Acquisition, and (4) copies
of such other agreements, instruments and other documents as Agent reasonably
shall request;

(c) Borrowers and their Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to Borrowers or any of their Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) or the stockholders or other
equityholders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) after giving effect to such Acquisition, the Availability shall be not less
than $10,000,000;

(g) the total consideration paid or payable (including all transaction costs,
assumed Indebtedness and Liabilities incurred, assumed or reflected on a
consolidated balance sheet of the Credit Parties and their Subsidiaries after
giving effect to such Acquisition and the maximum amount of all deferred
payments, including earnouts) for all Acquisitions consummated during the term
of this Agreement shall not exceed $4,000,000 in the aggregate for all such
Acquisitions; and

 

114



--------------------------------------------------------------------------------

(h) the Target has EBITDA, subject to pro forma adjustments acceptable to Agent,
for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.

“Permitted Dividend/Distribution Certificate” means a certificate substantially
in the form of Exhibit 5.11.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(c) or 5.5(d) that (a) has
an aggregate outstanding principal or commitment amount not greater than the
aggregate principal or commitment amount of the Indebtedness being refinanced or
extended, (b) has a weighted average maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of the Indebtedness
being refinanced or extended, (c) is not entered into as part of a sale
leaseback transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same (or reduced) as the obligors of the Indebtedness
being refinanced or extended and (f) is otherwise on terms not materially less
favorable to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

“Permitted Sale/Leaseback Transactions” means the sale of personal property by a
Person with the intent to lease such personal property as lessee; provided that
the value of all personal property sold does not exceed $1,000,000 in the
aggregate for all such transactions.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Prior Lender” means Regions Bank.

“Project” means the expansion project for the plant located at 16675 U.S. Route
20 West, East Dubuque, Illinois.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible, including the Real
Estate.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
but excluding Commodity Agreements.

“RDC” means Rentech Development Corporation, a Colorado corporation.

“Real Estate” means, collectively, the Owned Real Estate and Leased Real Estate.

“Real Estate Leases” shall mean all leases, lease guaranties, subleases,
licenses, easements, and agreements, whether written or oral, for the leasing,
use or occupancy of, or otherwise granting a right in or relating to the Leased
Real Estate, including all amendments, terminations and modifications thereof.

 

115



--------------------------------------------------------------------------------

“Registration Statement” shall mean that certain Form S-1 Registration Statement
No. 333-176065 filed on August 5, 2011, as amended from time to time.

“Related Agreements” means the Acquisition Agreement and all agreements and
documents executed and delivered in connection therewith.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements and includes the AL Acquisition.

“Releases” means any release, spill, emission, leaking, pumping, pouring,
emptying, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Material into or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rentech” means Rentech, Inc., a Colorado corporation.

“Required CAPEX Lenders” means at any time (a) Lenders then holding more than
fifty percent (50%) of the sum of the Aggregate CAPEX Loan Commitment then in
effect, or (b) if the Aggregate CAPEX Loan Commitments have terminated, Lenders
then holding more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of CAPEX Loans then outstanding.

“Required Lenders” means (a)(i) at any time on or prior to the Final CAPEX Loan
Availability Date, Lenders then holding more than fifty percent (50%) of the sum
of the Commitments (other than the Term Loan Commitments) then in effect and the
aggregate unpaid principal amount of the Term Loan or (ii) at any time
subsequent to the Final CAPEX Loan Availability Date, Lenders then holding more
than fifty percent (50%) of the sum of the Revolving Loan Commitment then in
effect and the aggregate unpaid principal amount of the Term Loans and the
aggregate unpaid principal amount of the CAPEX Loan, or (b) if the Aggregate
Revolving Loan Commitment, the Aggregate Term Loan Commitment or the Aggregate
CAPEX Loan Commitment have terminated, Lenders then holding more than fifty
percent (50%) of the sum of the aggregate unpaid principal amount of Term Loan
then outstanding, the Revolving Loans then outstanding, outstanding Letter of
Credit Obligations, amounts of participations in Swingline Loans and the
principal amount of the unparticipated portions of Swingline Loans or the
aggregate unpaid principal amount of the CAPEX Loans then outstanding, as
applicable.

 

116



--------------------------------------------------------------------------------

“Required Revolving Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Loan Commitment
then in effect, or (b) if the Aggregate Revolving Loan Commitments have
terminated, Lenders then holding more than fifty percent (50%) of the sum of the
aggregate unpaid principal amount of Revolving Loans (other than Swingline
Loans) then outstanding, outstanding Letter of Credit Obligations, amounts of
participations in Swingline Loans and the principal amount of the unparticipated
portions of Swingline Loans.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer, the treasurer, principal accounting officer, assistant
treasurer or controller of a Borrower or Borrower Representative, as applicable,
or any other officer having substantially the same authority and responsibility.

“Revolving Commitment Percentage” means, as to any Revolving Lender, the
percentage equivalent of such Lender’s Revolving Loan Commitment divided by the
Aggregate Revolving Loan Commitment; provided, that following acceleration of
the Loans, such term means, as to any Revolving Lender, the percentage
equivalent of the principal amount of the Revolving Loans held by such Lender,
divided by the aggregate principal amount of the Revolving Loans held by all
Lenders.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swingline Loans or Letter of Credit Obligations).

“Revolving Note” means a promissory note of Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(c), evidencing Indebtedness of Borrowers
under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) October 31,
2017; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“RNHI” means Rentech Nitrogen Holdings, Inc., a Delaware corporation.

“S&P” means Standard & Poor’s Rating Services.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of

 

117



--------------------------------------------------------------------------------

GE Capital, or (ii) Agent has acknowledged in writing constitutes a “Secured
Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom a Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the

 

118



--------------------------------------------------------------------------------

voting Stock, is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

“Supermajority Lenders” means Lenders having (a) more than 75% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 75% of the aggregate outstanding amount of the Loans.

“Supplemental Purchase Price” shall have the meaning assigned to such term in
the Acquisition Agreement.

“Swingline Commitment” means $2,500,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrowers, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(d), evidencing the
Indebtedness of the Borrowers to the Swingline Lender resulting from the
Swingline Loans made to the Borrowers by the Swingline Lender.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Term Lender” means each Lender with a Term Loan Commitment (or if the Term Loan
Commitments have terminated, that holds Term Loans).

“Term Note” means a promissory note of the Borrowers payable to a Lender, in
substantially the form of Exhibit 11.1(e) hereto, evidencing the Indebtedness of
the Borrowers to such Lender resulting from the Term Loan made to the Borrowers
by such Lender or its predecessor(s).

“Texas Location” means AL’s Real Estate located at 2001 Jackson Road, Pasadena,
County of Harris, Texas 77506.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
Liability, contingent or otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks,

 

119



--------------------------------------------------------------------------------

logos and other source or business identifiers and, in each case, all goodwill
associated therewith, all registrations and recordations thereof and all
applications in connection therewith.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“Unused Commitment Fee” means the Unused Revolving Commitment Fee and the Unused
CAPEX Commitment Fee.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such

 

120



--------------------------------------------------------------------------------

provision shall be interpreted to encompass any and all means, direct or
indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Partnership shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless Borrowers, Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. For the avoidance of doubt and in accordance with
the foregoing sentence, to the extent that a change in GAAP after the date
hereof requires operating leases (as opposed to capital leases) to be treated as
“indebtedness”, no such change in GAAP shall be given effect for any purposes
under the Loan Agreement or any other Loan Documents, and Indebtedness hereunder
shall not include any such obligations under operating leases solely as a result
of such change in GAAP. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to in Article V and Article
VI shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value.” A breach
of a financial covenant contained in Article VI shall be deemed to have occurred
as of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent

 

121



--------------------------------------------------------------------------------

may round up or down, and may set up appropriate mechanisms to round up or down,
any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

A BORROWER AND BORROWER REPRESENTATIVE: RENTECH NITROGEN, LLC By:  

/s/ Dan J. Cohrs

Name:  

Dan J. Cohrs

Title:  

Vice President and Treasurer

FEIN: 36-3536929 Address for notices: Rentech Nitrogen, LLC 10877 Wilshire
Boulevard, Suite 600 Los Angeles, California 90024-4364 Attn: Mr. Dan J. Cohrs
Facsimile: (310) 208-7165 Address for wire transfers: BMO Harris Bank 111 West
Monroe Street, 9 Central Chicago, Illinois 60603 Account #: 386-163-0 ABA #:
071000288 Account Name: Rentech Nitrogen Partners LP

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GUARANTOR: RENTECH NITROGEN PARTNERS, L.P. By: Rentech Nitrogen GP, LLC
Its:  General Partner By:  

/s/ Dan J. Cohrs

Name:  

Dan J. Cohrs

Title:  

Chief Financial Officer

FEIN: 45-2714747 Address for notices: Rentech Nitrogen Partners, L.P. 10877
Wilshire Boulevard, Suite 600 Los Angeles, California 90024-4364 Attn:
Mr. Dan J. Cohrs Facsimile: (310) 208-7165

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, a Lender and Swingline Lender
By:  

/s/ Scott James Lorimer

Name:  

Scott James Lorimer

Title:  

Duly Authorized Signatory

Address for notices: General Electric Capital Corporation 101 California Street,
Suite 1500 San Francisco, California 94111 Attn: Rentech - Account Officer
Facsimile: (415) 277-7447 With a copy to: General Electric Capital Corporation
Corporate Finance: 10 Riverview Drive Danbury, Connecticut 06810 Attn: Jill
Zellmer Facsimile: (203) 749-4562 And General Electric Capital Corporation 12750
High Bluff Drive, Suite 200 San Diego, California 92130 Attn: Nicholas DeCorso,
Esq. Facsimile: (858) 726-6221 Address for payments:

Bank Name: Deutsche Bank Trust

Company of Americas

Bank Address: New York, New York Account Number: 50286377 ABA #: 021-001-033
Account Name: General Electric Capital Corporation

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Reference: CFK1720/Rentech Nitrogen, LLC

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

“LENDERS” GE CAPITAL BANK, as a Lender By:  

/s/ Woodrow Broaders

Name:  

Woodrow Broaders

Title:  

Duly Authorized Signatory

Address for notices:

GE Capital Bank

c/o General Electric Capital Corporation

101 California St., Suite 1500 San Francisco, California 94111 Attn: Account
Manager – Rentech Nitrogen, LLP Facsimile: (415) 277-7447 with a copy to: GE
Capital Bank 6510 Millrock Drive Suite 200 Salt Lake City, Utah 84121 Attn:
Chief Financial Officer Lending office:

GE Capital Bank

c/o General Electric Capital Corporation

201 Merritt Seven Norwalk, Connecticut 06851 with a copy to: GE Capital Bank
6510 Millrock Drive Suite 200 Salt Lake City, Utah 84121 Attn: Chief Financial
Officer

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Lender By:  

/s/ Steven J O’Shea

Name:  

Steven J O’Shea

Title:  

Vice President

Address for notices: AgFirst Farm Credit Bank 1401 Hampton Street Columbia,
South Carolina 29201 Attn: Steven J. O’Shea Facsimile: (803) 254-4219 Lending
office: AgFirst Farm Credit Bank 1401 Hampton Street Columbia, South Carolina
29201

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANNER BANK, as a Lender By:  

/s/ Rita E. Dillon

Name:  

Rita E. Dillon

Title:  

Senior Vice President

Address for notices: Banner Bank 3001 112th Avenue NE, Suite 100 Bellevue,
Washington Attn: Rita E. Dillon Facsimile: (425) 806-5949 Lending office: Banner
Bank 19909 120th Avenue NE, Suite 103 Bothell, Washington 98011 Attn: Natalie
Irwin or Lisa Bennett Facsimile: (425) 806-5949

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender and Syndication Agent By:  

/s/ Manuel Diaz

Name:  

Manuel Diaz

Title:  

Director

Address for notices: BMO Harris Bank, N.A. 115 S. LaSalle Street 19th Floor West
Chicago, Illinois 60603 Attn: Jennifer Wendrow Facsimile: (312) 293-4280 Lending
office: BMO Harris Bank, N.A. 111 West Monroe Street 17th Floor West Chicago,
Illinois 60603

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ Bill Bobbora

Name:  

Bill Bobbora

Title:  

Senior Vice President

Address for notices: Cadence Bank, N.A. 2800 Post Oak Boulevard, Suite 3800
Houston, Texas 77056 Attn: Bill Bobbora Facsimile: (713) 634-4944 Lending
office: Cadence Bank, N.A. 17 N. 20th Street Birmingham, Alabama 35203 Attn:
Sally Hart Facsimile: (205) 488-3320

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Denis J. Campbell II

Name:  

Denis J. Campbell II

Title:  

Senior Vice President

Address for notices: Citibank, N.A. 4000 Regent Blvd. Irving, Texas 75063 Attn:
Natasha Howell Facsimile: (866) 634-5642 Lending office: Citibank, N.A. 500 West
Madison Street 7th Floor Chicago, Illinois 60661 Attn: Denis Campbell / Chris
Gibson Facsimile: (312) 234-0594

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, as a Lender By:  

/s/ Todd A. Seehase

Name:  

Todd A. Seehase

Title:  

First Vice President

Address for notices: Citizens Bank 28001 Cabot Drive – Suite 250 Novi, Michigan
48377 Attn: Todd A. Seehase Facsimile: (248) 324-8616 Lending office: Citizens
Bank 28001 Cabot Drive – Suite 250 Novi, Michigan 48377

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ Milt Whipple

Name:  

Milt Whipple

Title:  

Vice President

Address for notices: CoBank, ACB 1650 Des Peres Road, Suite 120 St. Louis,
Missouri 63131 Attn: Milt Whipple Facsimile: (303) 224-2724 Lending office:
CoBank, ACB 5500 South Quebec Street Greenwood, Colorado 80111

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender By:  

/s/ John L. Church

Name:  

John L. Church

Title:  

Managing Director

By:  

/s/ Timothy J. Devane

Name:  

Timothy J. Devane

Title:  

Executive Director

Address for notices: Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch 123 No. Wacker Drive, Suite 2100 Chicago,
Illinois 60606 Attn: Denise DeMarco Facsimile: (312) 408-8240 Lending office:
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch 10 Exchange Place Jersey City, New Jersey 07302

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ James Moran

Name:  

James Moran

Title:  

Managing Director

By:  

/s/ Tyler R. Smith

Name:  

Tyler R. Smith

Title:  

Associate

Address for notices: Credit Suisse AG, Cayman Islands Branch Eleven Madison
Avenue New York, New York 10010 Attn: Mikhail Faybusovich Facsimile:
(646) 935-8518 Lending office: Credit Suisse AG, Cayman Islands Branch Eleven
Madison Avenue New York, New York 10010

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS, as a Lender By:  

/s/ Nicholas King

Name:  

Nicholas King

Title:  

Vice President

Address for notices: Farm Credit Bank of Texas 4801 Plaza on the Lake Drive
Austin, Texas 78746 Attn: Nicholas King Facsimile: (512) 465-0734 Lending
office: Farm Credit Bank of Texas 4801 Plaza on the Lake Drive Austin, Texas
78746

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A., as a Lender By:  

/s/ Robert G. Morlan

Name:  

Robert G. Morlan

Title:  

Senior Vice President

Address for notices: FirstMerit Bank, N.A. 106 S. Main Street Akron, Ohio 44308
Attn: Brett Johnson Facsimile: (330) 996-6394 Lending office: FirstMerit Bank,
N.A. 4455 Hills & Dales Road NW Canton, Ohio 44708

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Kelly Chin

Name:  

Kelly Chin

Title:  

Authorized Signatory

Address for notices: Morgan Stanley Senior Funding, Inc. 1300 Thames Street,
Thames Street Wharf 4th Floor Baltimore, Maryland 21231 Attn: Edward Henley
Facsimile: (212) 404-9645 with a copy to: Morgan Stanley Senior Funding, Inc.
750 Seventh Avenue, 11th Floor New York, New York 10019 Attn: Dmitriy Barskiy
Facsimile: (212) 762-0345 AND Morgan Stanley Senior Funding, Inc. 1585 Broadway
Avenue, 2nd Floor New York, New York 10036 Attn: Kelly Chin Facsimile:
(646) 290-2831 AND Morgan Stanley Senior Funding, Inc. 1221 Avenue of the
Americas, 34th Floor New York, New York 10020 Attn: Legal & Compliance Division
– Corporate Loans Group Facsimile: (646) 202-9332

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Lending office: Morgan Stanley Senior Funding, Inc. 1300 Thames Street, Thames
Street Wharf 4th Floor Baltimore, Maryland 21231 Attn: Morgan Stanley Loan
Servicing Facsimile: (718) 233-2140

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Kelly Chin

Name:  

Kelly Chin

Title:  

Vice President

 

Address for notices: Morgan Stanley Senior Funding, Inc. 1300 Thames Street,
Thames Street Wharf 4th Floor Baltimore, Maryland 21231 Attn: Edward Henley
Facsimile: (212) 404-9645 with a copy to: Morgan Stanley Senior Funding, Inc.
750 Seventh Avenue, 11th Floor New York, New York 10019 Attn: Dmitriy Barskiy
Facsimile: (212) 762-0345 AND Morgan Stanley Senior Funding, Inc. 1585 Broadway
Avenue, 2nd Floor New York, New York 10036 Attn: Kelly Chin Facsimile:
(646) 290-2831 AND Morgan Stanley Senior Funding, Inc. 1221 Avenue of the
Americas, 34th Floor New York, New York 10020 Attn: Legal & Compliance Division
– Corporate Loans Group Facsimile: (646) 202-9332

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Lending office: Morgan Stanley Senior Funding, Inc. 1300 Thames Street, Thames
Street Wharf 4th Floor Baltimore, Maryland 21231 Attn: Morgan Stanley Loan
Servicing Facsimile: (718) 233-2140

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Meredith Majesty

Name:  

Meredith Majesty

Title:  

Authorized Signatory

 

Address for notices: Royal Bank of Canada 3 World Financial Center 200 Vesey
Street – 12th Floor New York, New York 10281 Attn: Scott Umbs Facsimile:
(212) 428-6201 Lending office: Royal Bank of Canada Toronto Branch 20 King
Street West – 4th Floor Toronto, Ontario, M5H 1C4

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Term Loan Commitments

 

Term Loan Lender

   Term Loan Commitment
Amount      Percentage of Term Loan
Commitment  

GE Capital Bank

   $ 24,248,888.90         15.6 % 

General Electric Capital Corporation

   $ 4,133,333.33         2.7 % 

AgFirst Farm Credit Bank

   $ 11,883,333.34         7.7 % 

Banner Bank

   $ 4,650,000.00         3.0 % 

BMO Harris Bank N.A.

   $ 15,500,000.00         10.0 % 

Cadence Bank, N.A.

   $ 4,650,000.00         3.0 % 

Citibank, N.A.

   $ 9,816,666.66         6.3 % 

Citizens Bank

   $ 4,650,000.00         3.0 % 

CoBank, ACB

   $ 14,983,333.34         9.7 % 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 12,916,666.66         8.3 % 

Credit Suisse AG, Cayman Islands Branch

   $ 10,333,333.34         6.7 % 

Farm Credit Bank of Texas

   $ 12,916,666.66         8.3 % 

FirstMerit Bank, N.A.

   $ 4,650,000.00         3.0 % 

Morgan Stanley Bank, N.A.

   $ 10,333,333.34         6.7 % 

Royal Bank of Canada

   $ 9,334,444.44         6.0 %    

 

 

    

 

 

 

Total

   $ 155,000,000.00         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

PART I

CAPEX Loan Commitments

 

CAPEX Lender

   CAPEX Loan Commitment
Amount      Percentage of CAPEX Loan
Commitment  

GE Capital Bank

   $ 17,208,888.89         15.6 % 

General Electric Capital Corporation

   $ 2,933,333.33         2.7 % 

AgFirst Farm Credit Bank

   $ 8,433,333.33         7.7 % 

BMO Harris Bank N.A.

   $ 11,000,000.00         10.0 % 

Cadence Bank, N.A.

   $ 3,300,000.00         3.0 % 

Citibank, N.A.

   $ 6,966,666.67         6.3 % 

Citizens Bank

   $ 3,300,000.00         3.0 % 

CoBank, ACB

   $ 10,633,333.33         9.7 % 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 9,166,666.67         8.3 % 

Credit Suisse AG, Cayman Islands Branch

   $ 8,983,333.33         8.2 % 

Farm Credit Bank of Texas

   $ 9,166,666.67         8.3 % 

FirstMerit Bank, N.A.

   $ 3,300,000.00         3.0 % 

Morgan Stanley Senior Funding, Inc.

   $ 8,983,333.33         8.2 % 

Royal Bank of Canada

   $ 6,624,444.45         6.0 %    

 

 

    

 

 

 

Total

   $ 110,000,000.00         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

PART II

Schedule of CAPEX Loans

 

Date

   Cumulative  

February 2012

   $ 8,900.000.00   

March 2012

   $ 12,400,000.00   

April 2012

   $ 16,300,000.00   

May 2012

   $ 21,300,000.00   

June 2012

   $ 26,800,000.00   

July 2012

   $ 32,500,000.00   

August 2012

   $ 35,900,000.00   

September 2012

   $ 38,900,000.00   

October 2012

   $ 42,100,000.00   

November 2012

   $ 45,900,000.00   

December 2012

   $ 51,000,000.00   

January 2013

   $ 59,000,000.00   

February 2013

   $ 66,500,000.00   

March 2013

   $ 71,800,000.00   

April 2013

   $ 75,300,000.00   

May 2013

   $ 78,400,000.00   

June 2013

   $ 82,100,000.00   

July 2013

   $ 86,000,000.00   

August 2013

   $ 89,300,000.00   

September 2013

   $ 91,700,000.00   



--------------------------------------------------------------------------------

Schedule 1.1(c)

Revolving Loan Commitments

 

Revolving Lender

   Revolving Loan
Commitment Amount      Percentage of Revolving
Loan Commitment  

GE Capital Bank

   $ 5,475,555.56         15.6 % 

General Electric Capital Corporation

   $ 933,333.33         2.7 % 

AgFirst Farm Credit Bank

   $ 2,683,333.33         7.7 % 

BMO Harris Bank N.A.

   $ 3,500,000.00         10.0 % 

Cadence Bank, N.A.

   $ 1,050,000.00         3.0 % 

Citibank, N.A.

   $ 2,216,666.67         6.3 % 

Citizens Bank

   $ 1,050,000.00         3.0 % 

CoBank, ACB

   $ 3,383,333.33         9.7 % 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

   $ 2,916,666.67         8.3 % 

Credit Suisse AG, Cayman Islands Branch

   $ 2,858,333.33         8.2 % 

Farm Credit Bank of Texas

   $ 2,916,666.67         8.3 % 

FirstMerit Bank, N.A.

   $ 1,050,000.00         3.0 % 

Morgan Stanley Senior Funding, Inc.

   $ 2,858,333.33         8.2 % 

Royal Bank of Canada

   $ 2,107,777.78         6.0 %    

 

 

    

 

 

 

Total

   $ 35,000,000.00         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 4.14

Task Milestones

 

ID

  

Task Name

  

Duration

  

Start

  

Finish

1    Determine sources and quantities of all wastewater streams going to on-site
wastewater treatment plant    2 months    11/1/12    12/26/12 2    Wastewater
stream characterization for pH, NH3, As, Cd, Cu, Hg, Ni, Zn, TSS, Sludge
Potential, and NPDES permit parameters    2 months    12/27/12    2/20/13 3   
Determine what wastewater streams can be directly discharged without treatment
   1 month    12/27/12    1/23/13 4    Seek NPDES permit modifications and/or
permit(s) for any item 3 streams    6 months    1/24/13    7/10/13 5   
Construct tie-ins to existing or new outfall points for any item 3 streams    1
month    7/11/13    8/7/13 6    Develop pilot processes to treat remaining
wastewater streams    3 months    1/24/13    4/17/13 7    Design process
scale-up for item 6 pilot processes    5 months    4/18/13    9/4/13 8    Seek
permit(s) to construct equipment, processes and facilities for remaining
wastewater streams    3 months    9/5/13    11/27/13 9    Seek NPDES permit
modifications and/or permit(s) covering item 8 work    6 months    9/5/13   
2/19/14 10    Construct equipment, processes and facilities covering item 8 work
   10 months    11/28/13    9/3/14 11    Commence operation of equipment,
processes and facilities covering item 8 work    1 month    9/4/14    10/1/14 12
   Design and install stormwater retention system    6 months    1/24/13   
7/10/13



--------------------------------------------------------------------------------

13    Tender and acceptance of Gypstack No. 1 by ExxonMobil Oil Corporation   
1 day    11/1/14    11/1/14